Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement” is entered into as of the 23rd day of
July, 2004 by and between Protection One, Inc., a Delaware corporation (the
“Company”), Protection One Alarm Monitoring, Inc., a Delaware corporation, and
Darius G. Nevin (“Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of April 16, 2001 and amended that agreement by instruments dated November 19,
2002 and March 18, 2003 (such agreement as so amended being hereinafter referred
to as the “Prior Employment Agreement”); and

 

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interest of the Company, its creditors and its stockholders to assure that
the Company will have the continued dedication of Executive during and after the
period of the Company's and POAMI's (as defined in Section 1) anticipated
Restructuring (as such term is defined in Section 1) of its indebtedness and
capital stock notwithstanding the possibility or occurrence of a Change in
Control (as defined in Section 1), to provide Executive with assurance of
continued employment beyond the expiration of the Prior Employment Agreement and
to provide compensation and benefits arrangements which are competitive with
those of other comparable  and similarly situated corporations; and

 

WHEREAS, during the period of the Company’s anticipated Restructuring,
Executive’s continued high performance and retention is critical to ensure that
the Company maintains its value; and

 

WHEREAS, Executive has agreed to enter into this Agreement because the Company
has satisfied all of its obligations under the Prior Employment Agreement,
including without limitation, the making of payments upon the change in control
of the Company on February 17, 2004; and

 

WHEREAS, POAMI is a direct and wholly owned subsidiary of the Company and will
receive substantial direct and indirect value from Executive; and

 

WHEREAS, each of the board of directors of the Company and of POAMI has
authorized the Company and POAMI, respectively, to enter into this Agreement.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company, POAMI and Executive
hereby agree as follows:

 


1.                   DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:


 

--------------------------------------------------------------------------------


 


(A)              “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY, AS THE
CASE MAY BE, WHETHER PRIOR TO OR AFTER THE RESTRUCTURING.


 


(B)             “BONUS AMOUNT” MEANS:


 


(A)  FOR A DATE OF TERMINATION OCCURRING IN FISCAL YEAR 2004, THE AVERAGE OF THE
ANNUAL INCENTIVE BONUSES PAYABLE BY THE COMPANY TO OR FOR THE BENEFIT OF OR
DEFERRED BY EXECUTIVE FOR THE 2002 AND 2003 FISCAL YEARS OF THE COMPANY; AND


 


(B)  FOR A DATE OF TERMINATION OCCURRING AFTER FISCAL YEAR 2004, THE AVERAGE OF
THE ANNUAL INCENTIVE BONUSES PAYABLE BY THE COMPANY TO OR FOR THE BENEFIT OF OR
DEFERRED BY EXECUTIVE FOR THE LAST THREE (3) COMPLETED FISCAL YEARS OF THE
COMPANY IMMEDIATELY PRECEDING THE DATE OF TERMINATION OR CHANGE IN CONTROL.


 


(C)              “CAUSE” MEANS:


 


(A)  THE WILLFUL AND CONTINUED FAILURE OF EXECUTIVE TO PERFORM SUBSTANTIALLY HIS
DUTIES WITH THE COMPANY (OTHER THAN ANY SUCH FAILURE RESULTING FROM EXECUTIVE’S
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR ANY SUCH FAILURE SUBSEQUENT TO
EXECUTIVE BEING DELIVERED A NOTICE OF TERMINATION WITHOUT CAUSE BY THE COMPANY
OR EXECUTIVE DELIVERING A NOTICE OF TERMINATION FOR GOOD REASON TO THE COMPANY)
THAT IS NOT REMEDIED WITHIN 30 DAYS AFTER A WRITTEN DEMAND FOR SUBSTANTIAL
PERFORMANCE IS DELIVERED TO EXECUTIVE BY THE CHAIRMAN OF THE BOARD, THE CHAIRMAN
OF THE COMPENSATION COMMITTEE OR THE CHIEF EXECUTIVE OFFICER WHICH SPECIFICALLY
IDENTIFIES THE MANNER IN WHICH EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED
EXECUTIVE’S DUTIES AND THAT SUCH FAILURE IF NOT REMEDIED CONSTITUTES “CAUSE”
UNDER THIS AGREEMENT, OR


 


(B)  EXECUTIVE’S CONVICTION BY A COURT OF LAW, EXECUTIVE’S ADMISSION IN A LEGAL
PROCEEDING THAT HE IS GUILTY OR EXECUTIVE’S PLEA OF NOLO CONTENDRE, IN EACH
CASE, WITH RESPECT TO A FELONY.


 

For purposes of this subsection (c), no act or failure to act by Executive shall
be considered “willful” unless done or omitted to be done by Executive in bad
faith and without reasonable belief that Executive’s action or omission was in,
or not opposed to, the best interests of the Company.

 


(D)             “CHANGE IN CONTROL” MEANS


 


(I)  THE OCCURRENCE OF ANY ONE OF THE FOLLOWING EVENTS AFTER THE EARLIER OF THE
DATE THE RESTRUCTURING IS CONSUMMATED OR DECEMBER 31, 2005:


 


(A)  INDIVIDUALS WHO, AS OF THE DATE THE RESTRUCTURING IS CONSUMMATED,
CONSTITUTE THE BOARD (OR, IN THE CASE NO RESTRUCTURING IS CONSUMMATED BY
DECEMBER 31, 2005, THE INDIVIDUALS WHO CONSTITUTE THE BOARD AS OF SUCH DATE)
(THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A
MAJORITY OF THE BOARD, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR SUBSEQUENT
TO


 


2

--------------------------------------------------------------------------------



 


THE DATE THE RESTRUCTURING IS CONSUMMATED (OR, IN THE CASE NO RESTRUCTURING IS
CONSUMMATED BY DECEMBER 31, 2005, DECEMBER 31, 2005), WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE
INCUMBENT DIRECTORS THEN ON THE BOARD (EITHER BY A SPECIFIC VOTE OR BY APPROVAL
OF THE PROXY STATEMENT OF THE COMPANY IN WHICH SUCH PERSON IS NAMED AS A NOMINEE
FOR DIRECTOR, WITHOUT WRITTEN OBJECTION TO SUCH NOMINATION) OR, PRIOR TO THE
DATE THAT A RESTRUCTURING IS CONSUMMATED, AS ELECTED AT ANY TIME BY QUADRANGLE
GROUP SHALL BE AN INCUMBENT DIRECTOR.


 


(B)  ANY “PERSON” (AS SUCH TERM IS DEFINED IN SECTION 3(A)(9) OF THE SECURITIES
EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”) AND AS USED IN SECTIONS 13(D)(3) AND
14(D)(2) OF THE EXCHANGE ACT) IS OR BECOMES A “BENEFICIAL OWNER” (AS DEFINED IN
RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY REPRESENTING MORE THAN THIRTY-THREE AND ONE-THIRD PERCENT (33 1/3%) OF
THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES ELIGIBLE
TO VOTE FOR THE ELECTION OF THE BOARD (THE “COMPANY VOTING SECURITIES”);
PROVIDED, HOWEVER, THAT THE EVENT DESCRIBED IN THIS PARAGRAPH (B) SHALL NOT BE
DEEMED TO BE A CHANGE IN CONTROL IF SUCH BENEFICIAL OWNER IS ANY OF THE
FOLLOWING OR BECOMES A BENEFICIAL OWNER AS A RESULT OF ANY OF THE FOLLOWING:


 

(I)                                    ONE OR MORE CURRENT DEBT HOLDER OR A
SYNDICATE OR GROUP IN WHICH ONE OR MORE CURRENT DEBT HOLDERS, COLLECTIVELY,
BENEFICIALLY OWN A MAJORITY OF THE COMPANY VOTING SECURITIES BENEFICIALLY OWNED
BY SUCH SYNDICATE OR GROUP;

 

(II)                                ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST)
SPONSORED OR MAINTAINED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ONE OR MORE
CURRENT DEBT HOLDER;

 

(III)                            ANY UNDERWRITER TEMPORARILY HOLDING SECURITIES
PURSUANT TO AN OFFERING OF SUCH SECURITIES;

 

(IV)                            A PERSON INVOLVED IN A NON-QUALIFYING
TRANSACTION (AS DEFINED IN PARAGRAPH (C));

 

(V)                                AN ENTITY (X) CONTROLLED BY EXECUTIVE OR A
GROUP OF PERSONS CONSISTING, AT THE TIME OF SUCH ACQUISITIONS, OF EXECUTIVE AND
OTHER EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (Y) OF WHICH THE
MAJORITY OF COMMON EQUITY SECURITIES, AT THE TIME OF SUCH ACQUISITIONS, IS OWNED
BY EXECUTIVE OR A GROUP OF PERSONS CONSISTING OF EXECUTIVE AND OTHER EMPLOYEES
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES; OR

 

(VI)                            ANY EVENT IN WHICH A CURRENT DEBT HOLDER
CONTINUES TO BE DIRECTLY OR INDIRECTLY THE BENEFICIAL OWNER OF A GREATER NUMBER
OF SHARES OF THE COMPANY THAN THAT HELD BY ANY OTHER PERSON AS A RESULT OF THE
EVENT DESCRIBED IN THIS PARAGRAPH (B) OR HAS THE RIGHT TO DIRECT THE VOTE OF A
GREATER NUMBER OF VOTING

 

3

--------------------------------------------------------------------------------


 


SECURITIES FOR DIRECTORS (OR THE EQUIVALENT) OF THE COMPANY THAN ANY OTHER
PERSON AS A RESULT OF THE EVENT DESCRIBED IN THIS PARAGRAPH (B);

 


(C)  THE CONSUMMATION OF A MERGER, CONSOLIDATION, STATUTORY SHARE EXCHANGE, SALE
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR SIMILAR FORM OF
CORPORATE TRANSACTION (WHETHER IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS)
INVOLVING THE COMPANY (A “BUSINESS COMBINATION”), UNLESS IMMEDIATELY FOLLOWING
SUCH BUSINESS COMBINATION:


 

(I)                                    MORE THAN 50% OF THE TOTAL VOTING POWER
OF (X) THE CORPORATION THAT OWNS, LEASES OR CONTROLS ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE COMPANY RESULTING FROM SUCH BUSINESS COMBINATION (THE
“SURVIVING CORPORATION”), OR (Y) IF APPLICABLE, THE ULTIMATE PARENT CORPORATION
THAT DIRECTLY OR INDIRECTLY HAS BENEFICIAL OWNERSHIP OF 100% OF THE VOTING
SECURITIES ELIGIBLE TO ELECT DIRECTORS (OR THE EQUIVALENT) OF THE SURVIVING
CORPORATION (THE “PARENT CORPORATION”), IS REPRESENTED BY COMPANY VOTING
SECURITIES THAT WERE OUTSTANDING IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION
(OR, IF APPLICABLE, IS REPRESENTED BY SHARES INTO WHICH SUCH COMPANY VOTING
SECURITIES WERE CONVERTED PURSUANT TO SUCH BUSINESS COMBINATION);

 

(II)                                NO PERSON (OTHER THAN (A) ONE OR MORE
CURRENT DEBT HOLDER, (B) ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED
OR MAINTAINED BY ONE OR MORE CURRENT DEBT HOLDER, THE SURVIVING CORPORATION OR
THE PARENT CORPORATION OR (C) A SYNDICATE OR GROUP IN WHICH ONE OR MORE CURRENT
DEBT HOLDERS, COLLECTIVELY, BENEFICIALLY OWN A MAJORITY OF THE TOTAL VOTING
POWER OF THE SUBJECT VOTING SECURITIES BENEFICIALLY OWNED BY SUCH SYNDICATE OR
GROUP) IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF MORE THAN
THIRTY-THREE AND ONE-THIRD PERCENT (33 1/3%) OF THE TOTAL VOTING POWER OF THE
OUTSTANDING VOTING SECURITIES ELIGIBLE TO ELECT DIRECTORS (OR THE EQUIVALENT) OF
THE PARENT CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING
CORPORATION); AND

 

(III)                            AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD
OF DIRECTORS OF THE PARENT CORPORATION (OR, IF THERE IS NO PARENT CORPORATION,
THE SURVIVING CORPORATION) FOLLOWING THE CONSUMMATION OF THE BUSINESS
COMBINATION WERE INCUMBENT DIRECTORS AT THE TIME OF THE BOARD’S APPROVAL OF THE
EXECUTION OF THE INITIAL AGREEMENT PROVIDING FOR SUCH BUSINESS COMBINATION (ANY
BUSINESS COMBINATION WHICH SATISFIES ALL OF THE CRITERIA SPECIFIED IN (I), (II)
AND (III) ABOVE SHALL BE DEEMED TO BE A “NON-QUALIFYING TRANSACTION”); OR

 


(D)  THE COMPANY SUBSTANTIALLY COMPLETES A PLAN OF COMPLETE LIQUIDATION OR
DISSOLUTION WHETHER IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS;


 


(II)  IN CONNECTION WITH THE RESTRUCTURING, THE OCCURRENCE OF ANY ONE OF THE
FOLLOWING EVENTS:


 


(A)  ON THE DATE THE RESTRUCTURING IS CONSUMMATED, ANY “PERSON” (AS SUCH TERM IS
DEFINED IN SECTION 3(A)(9) OF THE EXCHANGE ACT AND AS USED IN


 


4

--------------------------------------------------------------------------------



 


SECTIONS 13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT) OTHER THAN A CURRENT DEBT
HOLDER (OR A SYNDICATE OR GROUP IN WHICH ONE OR MORE CURRENT DEBT HOLDERS,
COLLECTIVELY, BENEFICIALLY OWN A MAJORITY OF THE TOTAL VOTING POWER OF THE
COMPANY VOTING SECURITIES BENEFICIALLY OWNED BY SUCH SYNDICATE OR GROUP) IS OR
BECOMES A “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT),
DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING MORE THAN
THIRTY-THREE AND ONE-THIRD PERCENT (33 1/3%) OF THE COMPANY VOTING SECURITIES
AND IS THE LARGEST HOLDER OF COMPANY VOTING SECURITIES ISSUED IN CONNECTION WITH
THE RESTRUCTURING;


 


(B)  THE CONSUMMATION OF A BUSINESS COMBINATION, UNLESS IMMEDIATELY FOLLOWING
SUCH BUSINESS COMBINATION:


 

(I)                                    MORE THAN 50% OF THE TOTAL VOTING POWER
OF (X) THE CORPORATION THAT OWNS, LEASES OR CONTROLS ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE SURVIVING CORPORATION, OR (Y) IF APPLICABLE, THE PARENT
CORPORATION, IS REPRESENTED BY COMPANY VOTING SECURITIES THAT WERE OUTSTANDING
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION (OR, IF APPLICABLE, IS
REPRESENTED BY SHARES INTO WHICH SUCH COMPANY VOTING SECURITIES WERE CONVERTED
PURSUANT TO SUCH BUSINESS COMBINATION);

 

(II)                                NO PERSON (OTHER THAN (A) ONE OR MORE
CURRENT DEBT HOLDER, (B) ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED
OR MAINTAINED BY ONE OR MORE CURRENT DEBT HOLDER, THE SURVIVING CORPORATION OR
THE PARENT CORPORATION OR (C) A SYNDICATE OR GROUP IN WHICH ONE OR MORE CURRENT
DEBT HOLDERS, COLLECTIVELY, BENEFICIALLY OWN A MAJORITY OF THE TOTAL VOTING
POWER OF THE SUBJECT VOTING SECURITIES BENEFICIALLY OWNED BY SUCH SYNDICATE OR
GROUP) IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF MORE THAN
THIRTY-THREE AND ONE-THIRD PERCENT (33 1/3%) OF THE TOTAL VOTING POWER OF THE
OUTSTANDING VOTING SECURITIES ELIGIBLE TO ELECT DIRECTORS (OR THE EQUIVALENT) OF
THE PARENT CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING
CORPORATION); AND

 

(III)                            AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD
OF DIRECTORS OF THE PARENT CORPORATION (OR, IF THERE IS NO PARENT CORPORATION,
THE SURVIVING CORPORATION) FOLLOWING THE CONSUMMATION OF THE BUSINESS
COMBINATION WERE INCUMBENT DIRECTORS AT THE TIME OF THE BOARD’S APPROVAL OF THE
EXECUTION OF THE INITIAL AGREEMENT PROVIDING FOR SUCH BUSINESS COMBINATION; OR

 


(C)  THE COMPANY SUBSTANTIALLY COMPLETES A PLAN OF COMPLETE LIQUIDATION OR
DISSOLUTION WHETHER IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS.


 


(III)  THE OCCURRENCE OF ANY ONE OF THE FOLLOWING EVENTS PRIOR TO THE EARLIER OF
THE DATE THE RESTRUCTURING IS CONSUMMATED OR DECEMBER 31, 2005:


 


(A)  INDIVIDUALS WHO, AS OF THE DATE HEREOF OR AS OTHERWISE ELECTED BY
QUADRANGLE GROUP, CONSTITUTE THE BOARD (THE “INCUMBENT DIRECTORS”) CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD, PROVIDED THAT ANY PERSON
BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF, WHOSE ELECTION OR NOMINATION
FOR


 


5

--------------------------------------------------------------------------------



 


ELECTION WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE INCUMBENT
DIRECTORS THEN ON THE BOARD (EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE
PROXY STATEMENT OF THE COMPANY IN WHICH SUCH PERSON IS NAMED AS A NOMINEE FOR
DIRECTOR, WITHOUT WRITTEN OBJECTION TO SUCH NOMINATION) SHALL BE AN INCUMBENT
DIRECTOR.


 


(B)  ANY “PERSON” (AS SUCH TERM IS DEFINED IN SECTION 3(A)(9) OF THE EXCHANGE
ACT AND AS USED IN SECTIONS 13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT) OTHER
THAN A CURRENT DEBT HOLDER (OR A SYNDICATE OR GROUP IN WHICH ONE OR MORE CURRENT
DEBT HOLDERS BENEFICIALLY OWN A MAJORITY OF THE DEBT OF THE COMPANY AND POAMI
BENEFICIALLY OWNED BY SUCH SYNDICATE OR GROUP) IS OR BECOMES A “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT AS IF SUCH RULE APPLIED
TO OWNERSHIP OF DEBT), DIRECTLY OR INDIRECTLY, OF MORE THAN THIRTY-THREE AND
ONE-THIRD (33 1/3%) OF THE TOTAL DEBT OF THE COMPANY AND POAMI;


 


(C)  ANY “PERSON” (AS SUCH TERM IS DEFINED IN SECTION 3(A)(9) OF THE EXCHANGE
ACT AND AS USED IN SECTIONS 13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT) OTHER
THAN A CURRENT DEBT HOLDER (OR A SYNDICATE OR GROUP IN WHICH ONE OR MORE CURRENT
DEBT HOLDERS, COLLECTIVELY, BENEFICIALLY OWN A MAJORITY OF THE TOTAL VOTING
POWER OF THE COMPANY VOTING SECURITIES BENEFICIALLY OWNED BY SUCH SYNDICATE OR
GROUP) IS OR BECOMES A “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING
MORE THAN FIFTY PERCENT (50%) OF THE COMPANY VOTING SECURITIES; OR


 


(D)  THE CONSUMMATION OF A BUSINESS COMBINATION, UNLESS IMMEDIATELY FOLLOWING
SUCH BUSINESS COMBINATION:


 

(I)                                    MORE THAN 50% OF THE TOTAL VOTING POWER
OF (X) THE CORPORATION THAT OWNS, LEASES OR CONTROLS ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE SURVIVING CORPORATION, OR (Y) IF APPLICABLE, THE PARENT
CORPORATION, IS REPRESENTED BY COMPANY VOTING SECURITIES THAT WERE OUTSTANDING
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION (OR, IF APPLICABLE, IS
REPRESENTED BY SHARES INTO WHICH SUCH COMPANY VOTING SECURITIES WERE CONVERTED
PURSUANT TO SUCH BUSINESS COMBINATION);

 

(II)                                NO PERSON (OTHER THAN ONE OR MORE CURRENT
DEBT HOLDER OR ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY ONE OR MORE CURRENT DEBT HOLDER (OR A SYNDICATE OR GROUP IN WHICH
ONE OR MORE OF SUCH PERSONS, COLLECTIVELY, BENEFICIALLY OWN A MAJORITY OF THE
TOTAL VOTING POWER OF THE SUBJECT VOTING SECURITIES BENEFICIALLY OWNED BY SUCH
SYNDICATE OR GROUP), THE SURVIVING CORPORATION OR THE PARENT CORPORATION) IS OR
BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF MORE THAN THIRTY-THREE
AND ONE-THIRD PERCENT (33 1/3%) OF THE TOTAL VOTING POWER OF THE OUTSTANDING
VOTING SECURITIES ELIGIBLE TO ELECT DIRECTORS (OR THE EQUIVALENT) OF THE PARENT
CORPORATION (OR, IF THERE IS NO PARENT CORPORATION, THE SURVIVING CORPORATION);
AND

 

(III)                            AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD
OF DIRECTORS OF THE PARENT CORPORATION (OR, IF THERE IS NO PARENT CORPORATION,
THE SURVIVING

 

6

--------------------------------------------------------------------------------


 

CORPORATION) FOLLOWING THE CONSUMMATION OF THE BUSINESS COMBINATION WERE
INCUMBENT DIRECTORS AT THE TIME OF THE BOARD’S APPROVAL OF THE EXECUTION OF THE
INITIAL AGREEMENT PROVIDING FOR SUCH BUSINESS COMBINATION.

 

It is the intent of the parties that if an event that would constitute a “Change
in Control” under this Agreement occurs at POAMI, a “Change in Control” shall
have occurred for the purpose of this Agreement.  Upon the occurrence of an
event described in the preceding sentence, unless the context otherwise
requires, for purposes of this Agreement, POAMI shall be substituted for the
defined term “the Company” in the definition of “Change in Control” together
with appropriate changes to other references in the definition of “Change in
Control” to give effect to the parties’ intent;

 


(E)              “CITICORP GROUP” MEANS CITIBANK INTERNATIONAL PLC, ANY FUND
THAT IS CONTROLLED BY THE FOREGOING AND, AS APPLICABLE, THEIR RESPECTIVE
PARTNERS, MEMBERS, SUBSIDIARIES AND AFFILIATES (INCLUDING WITHOUT LIMITATION,
ANY OTHER ENTITIES CONTROLLED BY OR UNDER COMMON CONTROL WITH SUCH ENTITIES),
WHERE THE ASSETS OF EACH SUCH PARTNER, MEMBER, SUBSIDIARY OR AFFILIATE PRIMARILY
CONSIST OF COMPANY VOTING SECURITIES AND/OR DEBT OF THE COMPANY OR POAMI.


 


(F)                “CURRENT DEBT HOLDERS” MEANS QUADRANGLE GROUP, CITICORP GROUP
AND MACKAY SHIELDS GROUP.


 


(G)             “DATE OF TERMINATION” MEANS:


 


(A)  IF EXECUTIVE’S EMPLOYMENT IS TO BE TERMINATED FOR DISABILITY, 30 DAYS AFTER
NOTICE OF TERMINATION IS GIVEN (PROVIDED THAT EXECUTIVE SHALL NOT HAVE RETURNED
TO THE PERFORMANCE OF EXECUTIVE’S DUTIES ON A FULL-TIME BASIS DURING SUCH 30 DAY
PERIOD);


 


(B)  IF EXECUTIVE’S EMPLOYMENT IS TO BE TERMINATED BY THE COMPANY FOR CAUSE OR
BY EXECUTIVE FOR GOOD REASON, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION;


 


(C)  IF EXECUTIVE’S EMPLOYMENT IS TO BE TERMINATED BY THE COMPANY FOR ANY REASON
OTHER THAN CAUSE, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION, WHICH SHALL
BE 90 DAYS AFTER THE NOTICE OF TERMINATION IS GIVEN, UNLESS AN EARLIER DATE HAS
BEEN EXPRESSLY AGREED TO BY EXECUTIVE IN WRITING;


 


(D)  IF EXECUTIVE’S EMPLOYMENT TERMINATES BY REASON OF DEATH, THE DATE OF DEATH
OF EXECUTIVE; OR


 


(E)  IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY EXECUTIVE IN A NON-QUALIFYING
TERMINATION, THE DATE SPECIFIED IN EXECUTIVE’S NOTICE OF TERMINATION, BUT NOT
MORE THAN 30 DAYS AFTER THE NOTICE OF TERMINATION IS GIVEN, UNLESS EXPRESSLY
AGREED TO BY THE COMPANY IN WRITING.


 


(H)             “DISABILITY” MEANS TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE
COMPANY DUE TO EXECUTIVE’S ABSENCE FROM EXECUTIVE’S DUTIES WITH THE COMPANY ON A
FULL-TIME BASIS FOR AT LEAST ONE-HUNDRED-EIGHTY (180) CONSECUTIVE DAYS AS A
RESULT OF EXECUTIVE’S INCAPACITY DUE TO


 


7

--------------------------------------------------------------------------------



 


PHYSICAL OR MENTAL ILLNESS, UNLESS WITHIN 30 DAYS AFTER NOTICE OF TERMINATION IS
GIVEN TO EXECUTIVE FOLLOWING SUCH ABSENCE EXECUTIVE SHALL HAVE RETURNED TO THE
FULL-TIME PERFORMANCE OF EXECUTIVE’S DUTIES.


 


(I)                 “GOOD REASON” SHALL MEAN TERMINATION OF EXECUTIVE’S
EMPLOYMENT BY EXECUTIVE BASED ON ANY OF THE FOLLOWING EVENTS:


 


(A)  ANY CHANGE IN THE DUTIES OR RESPONSIBILITIES (INCLUDING REPORTING
RESPONSIBILITIES) OF EXECUTIVE THAT IS INCONSISTENT IN ANY MATERIAL AND ADVERSE
RESPECT (WHICH MAY BE CUMULATIVE) WITH EXECUTIVE’S POSITION(S), DUTIES,
RESPONSIBILITIES OR STATUS WITH THE COMPANY (INCLUDING ANY ADVERSE DIMINUTION OF
SUCH DUTIES OR RESPONSIBILITIES), PROVIDED, HOWEVER, THAT GOOD REASON SHALL NOT
BE DEEMED TO OCCUR UPON A CHANGE IN DUTIES OR RESPONSIBILITIES (OTHER THAN
REPORTING RESPONSIBILITIES) THAT IS SOLELY AND DIRECTLY DUE TO THE COMPANY NO
LONGER BEING A PUBLICLY TRADED ENTITY.


 


(B)  THE FAILURE TO REAPPOINT OR REELECT EXECUTIVE TO ANY POSITION HELD BY
EXECUTIVE WITHOUT EXECUTIVE’S CONSENT;


 


(C)  A MATERIAL BREACH OF THIS AGREEMENT BY THE COMPANY OR POAMI INCLUDING BUT
NOT LIMITED TO REDUCTION IN EXECUTIVE’S ANNUAL BASE SALARY (AS DEFINED IN
SECTION 4(A)) OR OTHER REDUCTION IN MEDICAL, DENTAL, LIFE OR DISABILITY BENEFITS
(EXCEPT TO THE EXTENT SUCH REDUCTIONS APPLY CONSISTENTLY TO ALL OTHER SENIOR
EXECUTIVES),


 


(D)  FAILURE TO OFFER A SHORT-TERM INCENTIVE PLAN EACH YEAR WITH A TARGET BONUS
OF NOT LESS THAN 60% OF ANNUAL BASE SALARY AND A POTENTIAL TO EARN AT LEAST 100%
OF ANNUAL BASE SALARY (UNLESS EXECUTIVE CONSENTS OTHERWISE, TO BE PAID NO LATER
THAN THE END OF THE FIRST CALENDAR QUARTER AFTER THE YEAR WITH RESPECT TO WHICH
SUCH BONUS RELATES);


 


(E)  THE RESIGNATION BY EXECUTIVE FOR ANY REASON DURING THE 30 DAY PERIOD
BEGINNING SIX MONTHS AFTER (I) THE OCCURRENCE OF A CHANGE IN CONTROL DESCRIBED
IN SECTION 1(D)(II) OR (II) THE OCCURRENCE OF A CHANGE IN CONTROL DESCRIBED IN
SECTION 1(D)(III)


 


(F)  THE RESIGNATION BY EXECUTIVE FOR ANY REASON DURING THE 30 DAY PERIOD
BEGINNING ON DECEMBER 31, 2005, IF A RESTRUCTURING IS NOT CONSUMMATED BY SUCH
DATE;


 


(G)  THE RELOCATION BY THE COMPANY OF EXECUTIVE’S PRINCIPAL WORKPLACE LOCATIONS
MORE THAN 25 MILES FROM THOSE WORKPLACE LOCATIONS PRINCIPALLY USED BY EXECUTIVE
AS OF THE DATE HEREOF (INCLUDING WITHOUT LIMITATION, THE COMPANY’S MIAMI
BRANCH);


 


(H)  FAILURE BY THE COMPANY TO COMPLY WITH SECTION 25 (INDEMNIFICATION OF PRIOR
PAYMENTS) WITHIN 60 DAYS OF EXECUTIVE’S WRITTEN REQUEST FOR THE COMPANY’S
COMPLIANCE WITH SECTION 25.


 


8

--------------------------------------------------------------------------------



 

Executive must provide Notice of Termination of employment within
one-hundred-eighty (180) days following Executive’s knowledge of an event or
facts constituting Good Reason (or the last of such events or facts if
cumulative) (other than under Sections (i)(E) and (i)(F) in which case such
notice must be provided within the 30 day period after (x) December 31, 2005 or
(y) six months after a Change in Control, as applicable) or such event or facts
shall not constitute Good Reason under this Agreement.

 


(J)                 “MACKAY GROUP” MEANS MACKAY SHIELDS, LLC AND ANY FUND THAT
IS CONTROLLED BY THE FOREGOING AND, AS APPLICABLE, THEIR RESPECTIVE PARTNERS,
MEMBERS, SUBSIDIARIES AND AFFILIATES (INCLUDING WITHOUT LIMITATION, ANY OTHER
ENTITIES CONTROLLED BY OR UNDER COMMON CONTROL WITH SUCH ENTITIES), WHERE THE
ASSETS OF EACH SUCH PARTNER, MEMBER, SUBSIDIARY OR AFFILIATE PRIMARILY CONSIST
OF COMPANY VOTING SECURITIES AND/OR DEBT OF THE COMPANY OR POAMI.


 


(K)              “NON-QUALIFYING TERMINATION” MEANS A TERMINATION OF EXECUTIVE’S
EMPLOYMENT UNDER ANY CIRCUMSTANCES NOT QUALIFYING AS A QUALIFYING TERMINATION,
INCLUDING WITHOUT LIMITATION ANY TERMINATION BY THE COMPANY FOR CAUSE, ANY
TERMINATION BY EXECUTIVE WITHOUT GOOD REASON OR FOR NO REASON AT ALL OR ANY
TERMINATION ON ACCOUNT OF DEATH, DISABILITY OR RETIREMENT.


 


(L)                 “NOTICE OF TERMINATION” MEANS A WRITTEN NOTICE OF
TERMINATION OF EMPLOYMENT GIVEN BY ONE PARTY TO THE OTHER PARTY PURSUANT TO
SECTION 16(B).


 


(M)           “POAMI” MEANS PROTECTION ONE ALARM MONITORING, INC., A DELAWARE
CORPORATION, AND ITS SUCCESSORS AND ASSIGNEES.


 


(N)             “QUADRANGLE GROUP” MEANS QUADRANGLE GROUP LLC, POI ACQUISITION
I, INC., POI ACQUISITION, LLC, QUADRANGLE MASTER FUNDING LTD., ANY FUND THAT IS
CONTROLLED BY THE FOREGOING AND, AS APPLICABLE, THEIR RESPECTIVE PARTNERS,
MEMBERS, SUBSIDIARIES AND AFFILIATES (INCLUDING WITHOUT LIMITATION, ANY OTHER
ENTITIES CONTROLLED BY OR UNDER COMMON CONTROL WITH SUCH ENTITIES), WHERE THE
ASSETS OF EACH SUCH PARTNER, MEMBER, SUBSIDIARY OR AFFILIATE PRIMARILY CONSIST
OF COMPANY VOTING SECURITIES AND/OR DEBT OF THE COMPANY OR POAMI.


 


(O)             “QUALIFYING TERMINATION” MEANS A TERMINATION OF EXECUTIVE’S
EMPLOYMENT (I) BY THE COMPANY OTHER THAN FOR CAUSE, INCLUDING BY THE COMPANY
PROVIDING NOTICE OF NONRENEWAL OF THIS AGREEMENT OR (II) BY EXECUTIVE FOR GOOD
REASON.  TERMINATION OF EXECUTIVE’S EMPLOYMENT ON ACCOUNT OF DEATH, DISABILITY,
RETIREMENT SHALL NOT BE TREATED AS A QUALIFYING TERMINATION.


 


(P)             “RESTRUCTURING” MEANS SHALL MEAN ANY TRANSACTION OR SERIES OF
TRANSACTIONS THAT EFFECTUATES ANY REORGANIZATION, RECAPITALIZATION,
CONSOLIDATION, BUSINESS COMBINATION, MERGER, OR OTHER SIMILAR TRANSACTION OR ANY
TRANSACTION THAT EFFECTUATES ANY MATERIAL AMENDMENT TO, OR OTHER MATERIAL CHANGE
IN, THE COMPANY’S OR POAMI’S OBLIGATIONS OR INDEBTEDNESS FOR BORROWED MONEY AS
OF THE DATE HEREOF (INCLUDING ACCRUED OR ACCRETED INTEREST THEREON) EXCLUDING
CHANGES IN BENEFICIAL OWNERSHIP OF SUCH INDEBTEDNESS, BUT INCLUDING, WITHOUT
LIMITATION, (I) ANY AMENDMENT OR MODIFICATION TO THE COMPANY’S REVOLVING CREDIT
FACILITY, 7.375% SENIOR UNSECURED NOTES DUE 2005 OR 8.125% SENIOR SUBORDINATED
NOTES DUE 2009 OR THAT MODIFIES ANY MATERIAL PAYMENT TERM OR ANY MATERIAL
FINANCIAL OR OPERATING COVENANT OR THAT PROVIDES FOR A FORBEARANCE OF ANY
MATERIAL


 


9

--------------------------------------------------------------------------------



 


PAYMENT OBLIGATION OR MATERIAL COVENANT, IN EACH CASE, SUCH THAT AN AMOUNT THAT
OTHERWISE WOULD BE DUE AND PAYABLE (ACCORDING TO ITS TERMS, BY PUT, UPON DEFAULT
AND ACCELERATION OR OTHERWISE) IS DELAYED OR OTHERWISE EXTENDED FOR AT LEAST
TWELVE MONTHS OR THAT CONVERTS A MATERIAL AMOUNT OF THE COMPANY’S OR POAMI’S
OBLIGATIONS OR INDEBTEDNESS FOR BORROWED MONEY AS OF THE DATE HEREOF (INCLUDING
ACCRUED OR ACCRETED INTEREST THEREON) TO EQUITY AND/OR TO A SECURITY JUNIOR TO
THE CLAIM’S EXISTING PRIORITY OR IS OTHERWISE COMPROMISED, OR ANY CASH TENDER
OFFER OR ANY COMBINATION THEREOF; OR (II) (A) ANY MERGER, CONSOLIDATION,
REORGANIZATION, RECAPITALIZATION, BUSINESS COMBINATION OR OTHER TRANSACTION
PURSUANT TO WHICH THE COMPANY IS ACQUIRED BY, OR COMBINED WITH, ANY PERSON,
GROUP OF PERSONS, PARTNERSHIP, CORPORATION OR OTHER ENTITY OTHER THAN A CURRENT
DEBT HOLDER (AN “ACQUIROR”) OR (B) THE ACQUISITION, DIRECTLY OR INDIRECTLY BY AN
ACQUIROR (OR BY ONE OR MORE PERSONS ACTING TOGETHER WITH AN ACQUIROR PURSUANT TO
A WRITTEN AGREEMENT OR OTHERWISE), IN A SINGLE TRANSACTION OR A SERIES OF
TRANSACTIONS, OF (X) ALL OR A PREPONDERANCE OF THE ASSETS OR OPERATIONS OF THE
COMPANY, OR ALL OR ANY MATERIAL PORTION OF ANY OPERATING DIVISION OF THE COMPANY
OR (Y) ALL, SUBSTANTIALLY ALL, OR A MAJORITY OF THE OUTSTANDING OR NEWLY ISSUED
SHARES OF THE COMPANY’S (OR ANY OF ITS SUBSIDIARY’S) CAPITAL STOCK (OR ANY
SECURITIES CONVERTIBLE INTO, OR OPTIONS, WARRANTS OR OTHER RIGHTS TO ACQUIRE
SUCH CAPITAL STOCK); IN EACH CASE, WHETHER ACCOMPLISHED OUT-OF-COURT OR THROUGH
THE CONFIRMATION OF ANY PLAN OF REORGANIZATION PURSUANT TO SECTION 1129 OF THE
UNITED STATES BANKRUPTCY CODE, WHETHER THE REQUISITE CONSENTS WERE OBTAINED
IN-COURT OR OUT-OF-COURT.


 


(Q)             “RETIREMENT” MEANS EXECUTIVE’S TERMINATION OF HIS EMPLOYMENT ON
OR AFTER HIS ATTAINMENT OF AGE 65.


 


(R)                “SUBSIDIARY” MEANS ANY CORPORATION OR OTHER ENTITY IN WHICH
THE COMPANY HAS A DIRECT OR INDIRECT OWNERSHIP INTEREST OF 50% OR MORE OF THE
TOTAL COMBINED VOTING POWER OF THE THEN OUTSTANDING SECURITIES OR INTERESTS OF
SUCH CORPORATION OR OTHER ENTITY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS OR IN WHICH THE COMPANY HAS THE RIGHT TO RECEIVE 50% OR MORE OF THE
DISTRIBUTION OF PROFITS OR 50% OR MORE OF THE ASSETS UPON LIQUIDATION OR
DISSOLUTION.


 


2.                   EMPLOYMENT AND DUTIES.


 


(A)              TERM OF EMPLOYMENT.  THE COMPANY AGREES TO EMPLOY EXECUTIVE,
AND EXECUTIVE AGREES TO ENTER INTO EMPLOYMENT WITH THE COMPANY, IN ACCORDANCE
WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT, FOR THE TERM OF THIS
AGREEMENT.  THE EXECUTION OF THIS AGREEMENT SHALL CONSTITUTE ACCEPTANCE BY
EXECUTIVE AND THE COMPANY THAT EXECUTIVE’S EMPLOYMENT SHALL NOT TERMINATE AS A
RESULT OF ANY CHANGE IN CONTROL PRIOR TO THE DATE HEREOF.  UPON TERMINATION OF
EXECUTIVE’S EMPLOYMENT (REGARDLESS OF WHETHER SUCH TERMINATION CONSTITUTES A
QUALIFYING TERMINATION OR NON-QUALIFYING TERMINATION), EXECUTIVE SHALL BE
RELIEVED OF ANY OBLIGATION TO CONTINUE TO PERFORM THE DUTIES DESCRIBED IN
SECTION 2(B) EFFECTIVE AS OF THE DATE OF TERMINATION.  THE TERMINATION OF THE
EMPLOYMENT RELATIONSHIP BY EITHER PARTY FOR ANY REASON OR FOR NO REASON AT ALL
SHALL NOT CONSTITUTE A BREACH OF THIS AGREEMENT, BUT CERTAIN OBLIGATIONS AND
BENEFITS SHALL SURVIVE SUCH TERMINATION OF EMPLOYMENT AS SET FORTH IN
SECTION 19.


 


(B)             DUTIES.  DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT UNDER THIS
AGREEMENT, EXECUTIVE SHALL SERVE AS CHIEF FINANCIAL OFFICER AND EXECUTIVE VICE
PRESIDENT OF THE COMPANY.  EXECUTIVE SHALL DEVOTE EXECUTIVE’S FULL BUSINESS TIME
AND ATTENTION TO THE AFFAIRS OF THE COMPANY AND HIS DUTIES AS ITS CHIEF
FINANCIAL OFFICER AND EXECUTIVE VICE PRESIDENT.  EXECUTIVE SHALL HAVE


 


10

--------------------------------------------------------------------------------



 


SUCH DUTIES AS ARE APPROPRIATE TO EXECUTIVE’S POSITION AS CHIEF FINANCIAL
OFFICER AND EXECUTIVE VICE PRESIDENT, AND SHALL HAVE SUCH AUTHORITY AS REQUIRED
TO ENABLE EXECUTIVE TO PERFORM THESE DUTIES.  CONSISTENT WITH THE FOREGOING,
EXECUTIVE SHALL COMPLY WITH ALL REASONABLE INSTRUCTIONS OF THE CHIEF EXECUTIVE
OFFICER AND BOARD OF DIRECTORS OF THE COMPANY.  EXECUTIVE SHALL REPORT TO THE
CHIEF EXECUTIVE OFFICER.  EXECUTIVE MAY CONTINUE TO RESIDE IN THE STATE OF
FLORIDA OR IN ANY LOCATION THAT HE WISHES AS LONG AS HE IS ABLE TO EFFECTIVELY
CARRY OUT THE DUTIES CONTEMPLATED BY THIS AGREEMENT.  IN ADDITION, DURING THE
PERIOD OF EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT, EXECUTIVE MAY SERVE AS AN
OFFICER AND/OR DIRECTOR OF A SUBSIDIARY OR SUBSIDIARIES IF REQUESTED TO DO SO BY
THE BOARD.  EXECUTIVE MAY RESIGN FROM THE BOARD OF DIRECTORS OF ANY SUBSIDIARIES
AT ANY TIME IN HIS SOLE AND ABSOLUTE DISCRETION.


 


3.                   TERM OF AGREEMENT.  THE TERM OF THIS AGREEMENT SHALL
COMMENCE ON THE DATE OF THIS AGREEMENT AND SHALL CONTINUE UNTIL THE EARLIER OF
(I) THE SECOND ANNIVERSARY OF THE DATE OF THIS AGREEMENT OR (II) THE DATE OF
TERMINATION THAT RESULTS FROM A QUALIFYING TERMINATION OR NON-QUALIFYING
TERMINATION.  IF THIS AGREEMENT REMAINS IN EFFECT THROUGH THE SECOND ANNIVERSARY
OF THE DATE OF THIS AGREEMENT, IT SHALL THEREAFTER BE AUTOMATICALLY EXTENDED FOR
AN INDEFINITE NUMBER OF ONE (1) YEAR PERIODS UNLESS EITHER PARTY SENDS WRITTEN
NOTICE TO THE OTHER PARTY OF ITS INTENTION NOT TO RENEW AT LEAST THIRTY (30)
DAYS PRIOR TO EXPIRATION OF SAID TERM.  IF THE ELECTION NOT TO RENEW IS MADE,
THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT FOR THE REMAINING ORIGINAL
TERM AND ANY EXTENSION PERIODS THEREAFTER IF THE ORIGINAL TERM HAS BEEN
RENEWED.  THE ORIGINAL TERM AND ANY RENEWAL PERIODS THEREAFTER ARE HEREINAFTER
COLLECTIVELY REFERRED TO AS THE “TERM.”  CERTAIN OBLIGATIONS AND BENEFITS SHALL
SURVIVE THE EXPIRATION OF THE TERM AS SET FORTH IN SECTION 19.


 


4.                   BASE SALARY AND BENEFITS.


 


(A)              BASE SALARY.  DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT UNDER
THIS AGREEMENT, THE COMPANY SHALL PAY EXECUTIVE AN ANNUAL BASE SALARY (“ANNUAL
BASE SALARY”) AT AN ANNUAL RATE EQUAL TO NOT LESS THAN THREE HUNDRED THOUSAND
AND NO/100 DOLLARS ($300,000.00), WHICH SHALL BE REVIEWED ANNUALLY BY THE BOARD
OR THE COMPENSATION COMMITTEE OF THE BOARD.  EXECUTIVE’S ANNUAL BASE SALARY
SHALL BE PAID IN ACCORDANCE WITH THE STANDARD PRACTICES FOR OTHER SENIOR
CORPORATE EXECUTIVES OF THE COMPANY.


 


(B)             BONUSES.  EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE ANNUALLY OR
OTHERWISE ANY BONUS AWARDS, WHETHER PAYABLE IN CASH, SHARES OF COMMON STOCK OF
THE COMPANY OR OTHERWISE, WHICH THE COMPANY, THE BOARD, THE COMPENSATION
COMMITTEE OF THE BOARD OR SUCH OTHER AUTHORIZED COMMITTEE OF THE BOARD
DETERMINES TO AWARD OR GRANT; PROVIDED, HOWEVER, THAT EXECUTIVE SHALL
PARTICIPATE UNDER A SHORT-TERM INCENTIVE PLAN (SUBJECT TO ITS TERMS WHICH SHALL
BE REASONABLY DETERMINED BY THE BOARD AND BASED ON TARGETS THAT ARE REASONABLY
ATTAINABLE) EACH YEAR WITH A TARGET BONUS OF NOT LESS THAN 60% OF BASE SALARY
AND A POTENTIAL TO EARN AT LEAST 100% OF BASE SALARY.  EXECUTIVE ACKNOWLEDGES
THAT HE RECEIVED A PRO-RATA PORTION OF THE 2004 ANNUAL BONUS FOR THE PERIOD OF
JANUARY 1, 2004 THROUGH FEBRUARY 17, 2004.  THE BONUS PAYABLE TO EXECUTIVE, IF
ANY, UNDER THE SHORT-TERM INCENTIVE PLAN WITH RESPECT TO 2004 SHALL BE
CALCULATED IN ACCORDANCE WITH THE RESPECTIVE PLAN AND SHALL TAKE INTO ACCOUNT A
PRO-RATION BASED ON THE NUMBER OF DAYS FROM FEBRUARY 17, 2004 THROUGH
DECEMBER 31, 2004 (I.E., 318/366)  COMPANY SHALL PROVIDE EXECUTIVE WITH
PARTICIPATION UNDER A LONG-TERM EQUITY INCENTIVE PLAN (WITH TERMS THAT ARE


 


11

--------------------------------------------------------------------------------



 


COMPETITIVE WITH COMPANIES OF SIMILAR SIZE AND SIMILAR CIRCUMSTANCES AND
REASONABLY ACCEPTABLE TO EXECUTIVE) UPON CONSUMMATION OF THE RESTRUCTURING.


 


(C)              BENEFIT PROGRAMS.  DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT
UNDER THIS AGREEMENT, EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN ALL EMPLOYEE
BENEFIT PLANS AND PROGRAMS OF THE COMPANY FROM TIME TO TIME IN EFFECT FOR THE
BENEFIT OF SENIOR EXECUTIVES OF THE COMPANY (SUBJECT TO MEETING GENERALLY
APPLICABLE PARTICIPATION REQUIREMENTS UNDER THE APPLICABLE PLAN OR PROGRAM),
INCLUDING, BUT NOT LIMITED TO, RETENTION PLANS, STOCK OPTION PLANS, RESTRICTED
STOCK GRANTS, 401(K) PLANS, GROUP LIFE INSURANCE, HOSPITALIZATION AND SURGICAL
AND MAJOR MEDICAL COVERAGES, SICK LEAVE, EMPLOYEE STOCK PURCHASE PLANS, CAR
ALLOWANCES, VACATIONS AND HOLIDAYS, LONG-TERM DISABILITY, AND SUCH OTHER
BENEFITS AS ARE OR MAY BE MADE AVAILABLE FROM TIME TO TIME TO SENIOR EXECUTIVES
OF THE COMPANY.  FOR PURPOSES OF THIS SECTION 4(C), THE TERM “THE COMPANY” SHALL
ALSO INCLUDE POAMI.  IF THERE IS A SALE IN AN UNDERWRITTEN PUBLIC OFFERING
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OF COMPANY VOTING
SECURITIES HAVING AN AGGREGATE OFFERING VALUE OF AT LEAST $40 MILLION, ALL OF
EXECUTIVE’S AWARDS (AS DEFINED BELOW) WILL FULLY VEST, ALL RESTRICTIONS ON SUCH
AWARDS SHALL LAPSE AND THE MAXIMUM LEVEL OF ACHIEVEMENT OF ALL PERFORMANCE
CRITERIA WITH RESPECT TO SUCH AWARDS SHALL BE DEEMED FULLY SATISFIED.  IN THE
CASE OF STOCK OPTIONS OR ANY OTHER EQUITY BASED AWARDS IN THE NATURE OF A RIGHT
THAT MAY BE EXERCISED, SUCH STOCK OPTIONS AND OTHER EQUITY BASED AWARDS SHALL
REMAIN EXERCISABLE FOR THREE YEARS AFTER THE DATE OF TERMINATION.


 


(D)             BUSINESS EXPENSES AND PERQUISITES.  EXECUTIVE SHALL BE
REIMBURSED FOR ALL REASONABLE EXPENSES INCURRED BY EXECUTIVE IN CONNECTION WITH
THE CONDUCT OF THE BUSINESS OF THE COMPANY, PROVIDED EXECUTIVE PROPERLY ACCOUNTS
THEREFOR IN ACCORDANCE WITH THE COMPANY’S POLICIES. DURING THE PERIOD OF
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT, EXECUTIVE SHALL ALSO BE ENTITLED TO
SUCH OTHER PERQUISITES AS ARE CUSTOMARY FOR SENIOR EXECUTIVES OF THE COMPANY. 
THE PARTIES HERETO ACKNOWLEDGE THAT EXECUTIVE’S EMPLOYMENT WILL ENTAIL
SUBSTANTIAL TRAVEL AWAY FROM EXECUTIVE’S RESIDENCE AND THAT EXECUTIVE’S
REIMBURSABLE BUSINESS EXPENSES WILL INCLUDE REASONABLE TRAVEL EXPENSES,
INCLUDING WITHOUT LIMITATION, REASONABLE COSTS OF AIR TRAVEL (INCLUDING USE OF
AMERICAN AIRLINES AAIRPASS OR EQUIVALENT) AND OTHER TRANSPORTATION, WEEKLY
TRAVEL TO AND FROM FLORIDA, PARKING, RENTAL CARS, HOTEL ACCOMMODATIONS AND MEALS
INCURRED WITH RESPECT TO TRAVEL TO AND FROM HIS RESIDENCE AND ANY OF THE
COMPANY’S FACILITIES OUTSIDE OF MIAMI-DADE COUNTY AND BROWARD COUNTY, FLORIDA
AND OTHER TRAVEL ASSOCIATED WITH THE PERFORMANCE OF HIS DUTIES HEREUNDER.  IF IT
IS DETERMINED BY THE COMPANY THAT ANY PORTION OF THE COMPANY’S REIMBURSEMENT OF
THE TRAVEL EXPENSES DESCRIBED IN THE PRECEDING SENTENCE CONSTITUTES TAXABLE
WAGES FOR FEDERAL INCOME AND/OR EMPLOYMENT TAX PURPOSES, THE COMPANY AGREES TO
PAY EXECUTIVE AN ADDITIONAL AMOUNT (THE “GROSS-UP PAYMENT”) SUCH THAT THE NET
AMOUNT RETAINED BY EXECUTIVE FROM THE AMOUNT OF THE TRAVEL EXPENSES REIMBURSED
PURSUANT TO THE PRECEDING SENTENCE (THE “TRAVEL REIMBURSEMENT”) AND THE GROSS-UP
PAYMENT, AFTER REDUCTION FOR ANY FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT
TAXES ON THE TRAVEL REIMBURSEMENT AND THE GROSS-UP PAYMENT, SHALL EQUAL THE
TRAVEL REIMBURSEMENT.  FOR PURPOSES OF DETERMINING THE GROSS-UP PAYMENT,
EXECUTIVE SHALL BE DEEMED TO PAY FEDERAL INCOME TAXES AT THE HIGHEST MARGINAL
RATE OF FEDERAL INCOME TAXATION IN THE CALENDAR YEAR IN WHICH THE GROSS-UP
PAYMENT IS TO BE MADE AND STATE AND LOCAL INCOME TAXES AT THE HIGHEST MARGINAL
RATE OF TAXATION TO WHICH SUCH PAYMENT COULD BE SUBJECT BASED UPON THE STATE AND
LOCALITY OF EXECUTIVE’S RESIDENT OR EMPLOYMENT, NET OF THE MAXIMUM DEDUCTION IN
FEDERAL INCOME TAXES WHICH COULD BE OBTAINED FROM DEDUCTING SUCH STATE


 


12

--------------------------------------------------------------------------------



 


AND LOCAL TAXES. THE COMPANY SHALL MAKE A DETERMINATION OF THE AMOUNT OF ANY
EMPLOYMENT TAXES REQUIRED ON THE GROSS-UP PAYMENT.


 


(E)              OFFICE AND SERVICES FURNISHED.  DURING THE PERIOD OF
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT, THE COMPANY SHALL MAKE AVAILABLE TO
EXECUTIVE OFFICE SPACE AT THE COMPANY’S HEADQUARTERS (WHICH IS CURRENTLY LOCATED
IN TOPEKA, KANSAS, BUT WHICH MAY BE RELOCATED AT THE DISCRETION OF THE COMPANY)
OR THE COMPANY’S MIAMI BRANCH, TO THE EXTENT NEEDED WHILE HE IS AT THE COMPANY’S
HEADQUARTERS OR MIAMI BRANCH, SECRETARIAL ASSISTANCE AND SUCH OTHER FACILITIES
AND SERVICES AS SHALL BE SUITABLE TO EXECUTIVE’S POSITION AND ADEQUATE FOR THE
PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER.  DURING THE PERIOD OF EXECUTIVE’S
EMPLOYMENT UNDER THIS AGREEMENT, THE COMPANY SHALL INSTALL AND MAINTAIN, AT ITS
EXPENSE, A BROADBAND (CABLE MODEM OR DSL) CONNECTION AT HIS HOME FOR THE USE OF
EXECUTIVE IN CONNECTION WITH THE PERFORMANCE OF HIS DUTIES HEREUNDER.  EXECUTIVE
SHALL NOT BE REQUIRED TO BE IN THE COMPANY’S HEADQUARTERS EXCEPT AS HE MAY
DETERMINE NECESSARY FOR HIM TO EFFECTIVELY CARRY OUT THE DUTIES CONTEMPLATED BY
THIS AGREEMENT.


 


(F)                RETENTION BONUS.  EXECUTIVE WILL RECEIVE TWO RETENTION
BONUSES EACH IN AN AMOUNT EQUAL TO 72.5% OF EXECUTIVE’S ANNUAL BASE SALARY (WITH
SUCH ANNUAL BASE SALARY TO BE DETERMINED AS OF THE DATE SUCH BONUS IS PAID)
(“RETENTION BONUS”).  THE FIRST RETENTION BONUS SHALL BE PAYABLE IF HE REMAINS
CONTINUOUSLY EMPLOYED BY THE COMPANY FROM THE DATE HEREOF THROUGH THE EARLIER OF
THE DATE OF THE CONSUMMATION OF THE RESTRUCTURING OR DECEMBER 31, 2004 OR, IF
PRIOR TO THE CONSUMMATION OF THE RESTRUCTURING OR SUCH DATE, AS APPLICABLE, (I)
HE IS TERMINATED BY THE COMPANY OTHER THAN FOR CAUSE, (II) HE RESIGNS HIS
EMPLOYMENT BECAUSE OF GOOD REASON OR (III) THE COMPANY DOES NOT RENEW THE
AGREEMENT UPON EXPIRATION OF THE TERM.  THE SECOND RETENTION BONUS SHALL BE
PAYABLE IF HE REMAINS CONTINUOUSLY EMPLOYED BY THE COMPANY FROM THE DATE HEREOF
THROUGH THE EARLIER OF THE DATE OF THE CONSUMMATION OF THE RESTRUCTURING OR
DECEMBER 31, 2005 OR, IF PRIOR TO THE CONSUMMATION OF THE RESTRUCTURING OR SUCH
DATE, AS APPLICABLE, (I) HE IS TERMINATED BY THE COMPANY OTHER THAN FOR CAUSE,
(II) HE RESIGNS HIS EMPLOYMENT BECAUSE OF GOOD REASON OR (III) THE COMPANY DOES
NOT RENEW THE AGREEMENT UPON EXPIRATION OF THE TERM.  PAYMENT OF ANY AMOUNT
PURSUANT TO THIS PARAGRAPH SHALL NOT REDUCE ANY OTHER PAYMENTS OR BENEFITS TO
WHICH EXECUTIVE IS ENTITLED UNDER THIS AGREEMENT.  SHOULD THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY AGREE TO FORGO ANY PORTION OF HIS RETENTION BONUS FOR ANY
REASON AT ANY TIME, EXECUTIVE AGREES TO FORGO THE SAME PERCENTAGE OF HIS
RETENTION BONUS.


 


5.                   PAYMENTS UPON TERMINATION OF EMPLOYMENT.


 


(A)              QUALIFYING TERMINATION.  IF THE EMPLOYMENT OF EXECUTIVE
TERMINATES PURSUANT TO A QUALIFYING TERMINATION, THEN:


 


(A)  WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE DATE OF TERMINATION, THE
COMPANY SHALL PAY TO EXECUTIVE A LUMP-SUM CASH PAYMENT EQUAL TO THE SUM OF


 

(I)                                    EXECUTIVE’S ANNUAL BASE SALARY PAYABLE
THROUGH THE DATE OF TERMINATION;

 

(II)                                BONUS AMOUNTS PAYABLE TO EXECUTIVE FOR PRIOR
FISCAL YEARS (TO THE EXTENT NOT PREVIOUSLY PAID);

 

13

--------------------------------------------------------------------------------


 

(III)                            BONUS AMOUNTS NOT PAID TO EXECUTIVE AS A RESULT
OF EXECUTIVE’S ELECTION TO DEFER PAYMENT;

 

(IV)                            A PRO RATA PORTION OF EXECUTIVE’S ANNUAL BONUS
FOR THE FISCAL YEAR IN WHICH THE DATE OF TERMINATION OCCURS (TO THE EXTENT NOT
PREVIOUSLY PAID) IN AN AMOUNT AT LEAST EQUAL TO (1) EXECUTIVE’S BONUS AMOUNT
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN A
FISCAL YEAR IN WHICH THE DATE OF TERMINATION OCCURS THROUGH THE DATE OF
TERMINATION AND THE DENOMINATOR OF WHICH IS THREE HUNDRED SIXTY-FIVE (365), AND
REDUCED BY (2) ANY AMOUNTS PAID TO EXECUTIVE FROM THE COMPANY’S ANNUAL INCENTIVE
PLAN FOR THE FISCAL YEAR IN WHICH THE DATE OF TERMINATION OCCURS; AND

 

(V)                                THE CASH EQUIVALENT OF ANY ACCRUED PAID TIME
OFF; IN EACH CASE TO THE EXTENT NOT ALREADY PAID.

 


(B)  WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE DATE OF TERMINATION, THE
COMPANY SHALL PAY TO EXECUTIVE A CASH LUMP-SUM EQUAL TO THE SUM OF 2.0 TIMES
EXECUTIVE'S HIGHEST ANNUAL BASE SALARY DURING THE 12﷓MONTH PERIOD IMMEDIATELY
PRIOR TO THE DATE OF TERMINATION, PLUS 2.0 TIMES EXECUTIVE'S BONUS AMOUNT;
PROVIDED, HOWEVER, IF A NOTICE OF TERMINATION IS GIVEN BY THE COMPANY OR
EXECUTIVE WITHIN FOUR MONTHS PRIOR TO A CHANGE IN CONTROL OR ONE YEAR FOLLOWING
A CHANGE OF CONTROL, THE COMPANY SHALL PAY EXECUTIVE AN ADDITIONAL LUMP﷓SUM CASH
PAYMENT EQUAL TO (X) .99 TIMES EXECUTIVE'S HIGHEST ANNUAL BASE SALARY DURING THE
12﷓MONTH PERIOD IMMEDIATELY PRIOR TO THE DATE OF TERMINATION PLUS (Y) .99 TIMES
EXECUTIVE'S BONUS AMOUNT;


 


(C)  THE COMPANY SHALL CONTINUE, FOR A PERIOD OF THREE (3) YEARS FOLLOWING
EXECUTIVE’S DATE OF TERMINATION, TO PROVIDE EXECUTIVE (AND EXECUTIVE’S
DEPENDENTS, IF APPLICABLE) WITH SUBSTANTIALLY SIMILAR LEVELS OF MEDICAL, DENTAL,
AND LIFE INSURANCE BENEFITS UPON SUBSTANTIALLY SIMILAR TERMS AND CONDITIONS AS
EXECUTIVE WOULD HAVE BEEN ENTITLED TO RECEIVE IF HE HAD CONTINUED IN EMPLOYMENT;
PROVIDED, THAT, IF EXECUTIVE CANNOT CONTINUE TO PARTICIPATE IN THE COMPANY
BENEFIT PLANS PROVIDING SUCH BENEFITS, THE COMPANY SHALL OTHERWISE PROVIDE, AT
THE COMPANY’S OPTION, (I) SUCH BENEFITS ON A SUBSTANTIALLY SIMILAR BASIS AS IF
CONTINUED PARTICIPATION HAD BEEN PERMITTED THROUGH THE COMPANY’S BENEFIT PLANS
(THE “CONTINUED BENEFIT PLANS”) OR (II) A LUMP-SUM CASH PAYMENT BASED ON THE
COST OF PREMIUMS COMPARABLE TO THOSE THAT WOULD BE REQUIRED TO RECEIVE SUCH
BENEFITS ON A SUBSTANTIALLY SIMILAR BASIS PLUS THE AMOUNT OF ANY CONVERSION FEES
REQUIRED TO CONVERT FROM GROUP COVERAGE TO INDIVIDUAL COVERAGE UNDER THE
COMPANY’S EXISTING BENEFIT PLANS (THE “BENEFITS LUMP-SUM PAYMENT”).  IF THE
COMPANY ELECTS TO PROVIDE EXECUTIVE WITH CONTINUED BENEFIT PLANS, EXECUTIVE
SHALL COOPERATE WITH THE COMPANY AND EACH PROVIDER OF ANY SUCH CONTINUED BENEFIT
PLAN IN ORDER FOR THE COMPANY TO OBTAIN SUCH CONTINUED BENEFIT PLANS FOR
EXECUTIVE, WHICH COOPERATION SHALL INCLUDE BUT NOT BE LIMITED TO PROVIDING
COPIES OF MEDICAL RECORDS AND OTHER INFORMATION REQUIRED BY ANY PROVIDER OF SUCH
CONTINUED BENEFIT PLAN AND UNDERGOING ONE OR MORE PHYSICAL EXAMINATIONS.  IF THE
COMPANY ELECTS TO PROVIDE EXECUTIVE WITH THE BENEFITS LUMP-SUM PAYMENT, THE
COMPANY SHALL NOTIFY EXECUTIVE OF ITS INTENTION

 

14

--------------------------------------------------------------------------------


 


TO MAKE THIS ELECTION NOT LATER THAN 90 DAYS PRIOR TO THE DATE ON WHICH
EXECUTIVE’S COVERAGE UNDER EXISTING BENEFIT PLANS WILL EXPIRE, AND IF, WITHIN
60 DAYS AFTER EXECUTIVE RECEIVES SUCH NOTIFICATION FROM THE COMPANY, EXECUTIVE
PRESENTS THE COMPANY WITH ONE OR MORE BENEFIT PLANS THAT EXECUTIVE HAS OBTAINED
OR INTENDS TO OBTAIN THAT PROVIDE BENEFITS ON A SUBSTANTIALLY SIMILAR BASIS AS
THE BENEFITS PROVIDED TO EXECUTIVE PRIOR TO THE DATE OF TERMINATION (AND
ACKNOWLEDGMENT FROM THE PROVIDER OF SUCH BENEFIT PLANS THAT SUCH BENEFIT PLANS
HAVE BEEN OR CAN BE OBTAINED BY EXECUTIVE ON THOSE TERMS, INCLUDING, WITHOUT
LIMITATION, AT LEAST SUBSTANTIALLY SIMILAR SCOPE OF COVERAGE, SUBSTANTIALLY
SIMILAR DEDUCTIBLES AND SUBSTANTIALLY SIMILAR CO-PAYMENTS), THEN THE BENEFITS
LUMP-SUM PAYMENT SHALL BE MADE BASED ON THE PREMIUMS PLUS ANY OTHER
ADMINISTRATIVE FEES (EXCEPT CO-PAYMENTS) CHARGED BY THE COMPANY OFFERING SUCH
PLANS.  IF THE COMPANY ELECTS TO PROVIDE EXECUTIVE WITH THE BENEFITS LUMP-SUM
PAYMENT AND IT IS DETERMINED BY THE COMPANY THAT ANY PORTION OF THE BENEFITS
LUMP-SUM PAYMENT CONSTITUTES TAXABLE WAGES FOR FEDERAL INCOME AND/OR EMPLOYMENT
TAX PURPOSES, THE COMPANY AGREES TO PAY EXECUTIVE AN ADDITIONAL AMOUNT (THE
“BENEFITS GROSS-UP PAYMENT”) SUCH THAT THE NET AMOUNT RETAINED BY EXECUTIVE FROM
THE BENEFIT LUMP-SUM PAYMENT AND THE BENEFITS GROSS-UP PAYMENT, AFTER REDUCTION
FOR ANY FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAXES ON THE BENEFITS
LUMP-SUM PAYMENT AND THE BENEFITS GROSS-UP PAYMENT, SHALL EQUAL THE BENEFITS
LUMP-SUM PAYMENT.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT EXECUTIVE BECOMES
REEMPLOYED WITH ANOTHER EMPLOYER AND BECOMES ELIGIBLE TO RECEIVE BENEFITS FROM
SUCH EMPLOYER, THE BENEFITS DESCRIBED HEREIN SHALL BE SECONDARY TO SUCH BENEFITS
DURING THE PERIOD OF EXECUTIVE’S ELIGIBILITY, BUT ONLY TO THE EXTENT THAT THE
COMPANY REIMBURSES EXECUTIVE FOR ANY INCREASED COST AND PROVIDES ANY ADDITIONAL
BENEFITS NECESSARY TO GIVE EXECUTIVE THE BENEFITS PROVIDED HEREUNDER; AND

 


(D)  ALL OUTSTANDING STOCK OPTIONS, RESTRICTED STOCK AND OTHER EQUITY BASED
AWARDS (COLLECTIVELY, “AWARDS”) SHALL FULLY VEST, ALL RESTRICTIONS ON SUCH
AWARDS SHALL LAPSE AND THE MAXIMUM LEVEL OF ACHIEVEMENT OF ALL PERFORMANCE
CRITERIA WITH RESPECT TO SUCH AWARDS SHALL BE DEEMED FULLY SATISFIED.  IN THE
CASE OF STOCK OPTIONS OR ANY OTHER EQUITY BASED AWARDS IN THE NATURE OF A RIGHT
THAT MAY BE EXERCISED, SUCH STOCK OPTIONS AND OTHER EQUITY BASED AWARDS SHALL
REMAIN EXERCISABLE FOR THREE YEARS AFTER THE DATE OF TERMINATION.


 


(B)             NON-QUALIFYING TERMINATION.  IF THE EMPLOYMENT OF EXECUTIVE
TERMINATES PURSUANT TO A NON-QUALIFYING TERMINATION, THEN THE COMPANY SHALL PAY
TO EXECUTIVE WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE DATE OF TERMINATION, A
LUMP-SUM CASH PAYMENT EQUAL TO THE SUM OF (I) EXECUTIVE’S ANNUAL BASE SALARY
PAYABLE THROUGH THE DATE OF TERMINATION; (II) BONUS AMOUNTS EARNED BY EXECUTIVE
AND DECLARED AND APPROVED BY THE BOARD; AND (III) THE CASH EQUIVALENT OF ANY
ACCRUED PAID TIME OFF; IN EACH CASE TO THE EXTENT NOT ALREADY PAID.  THE COMPANY
MAY MAKE SUCH ADDITIONAL PAYMENTS AND PROVIDE SUCH ADDITIONAL BENEFITS TO
EXECUTIVE AS THE COMPANY AND EXECUTIVE MAY AGREE IN WRITING.


 


15

--------------------------------------------------------------------------------



 


6.                   EXCISE TAX GROSS UP.


 


(A)              ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN
THE EVENT THAT IT SHALL BE DETERMINED THAT THE VESTING OF AWARDS, AGGREGATE
PAYMENTS OR DISTRIBUTIONS BY THE COMPANY OR ITS AFFILIATED COMPANIES TO OR FOR
THE BENEFIT OF EXECUTIVE, WHETHER PAID OR PAYABLE OR DISTRIBUTED OR
DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE BUT
DETERMINED WITHOUT REGARD TO ANY ADDITIONAL PAYMENTS REQUIRED UNDER THIS
SECTION 6 (A “PAYMENT”), CONSTITUTE “PARACHUTE PAYMENTS” (AS SUCH TERM IS
DEFINED UNDER SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) OR ANY SUCCESSOR PROVISION, AND THE REGULATIONS PROMULGATED THEREUNDER
(COLLECTIVELY, “SECTION 280G”)) THE AGGREGATE PRESENT VALUE OF WHICH EQUALS OR
EXCEEDS THREE TIMES EXECUTIVE’S “BASE AMOUNT” (AS SUCH TERM IS DEFINED UNDER
SECTION 280G) AND ARE THEREFORE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE OR ANY SUCCESSOR PROVISION (COLLECTIVELY,
“SECTION 4999”) OR ANY INTEREST, PENALTIES OR ADDITIONS TO TAX WITH RESPECT TO
SUCH EXCISE TAX (THE TOTAL EXCISE TAX, TOGETHER WITH ANY INTEREST, PENALTIES OR
ADDITIONS TO TAX, ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE
TAX”)), THEN EXECUTIVE SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT (A
“GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT AFTER PAYMENT BY EXECUTIVE OF ALL
TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES),
INCLUDING, WITHOUT LIMITATION, ANY FEDERAL, STATE OR LOCAL INCOME AND EMPLOYMENT
TAXES AND EXCISE TAX (AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT TO ANY
SUCH TAXES) IMPOSED UPON THE GROSS-UP PAYMENT, EXECUTIVE RETAINS AN AMOUNT OF
THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENTS. 
NOTWITHSTANDING THE FOREGOING, EXECUTIVE AGREES TO REDUCE THE AGGREGATE AMOUNT
OF ANY PAYMENTS THAT CONSTITUTE “PARACHUTE PAYMENTS” TO THE EXTENT NECESSARY SO
THAT SUCH PAYMENTS DO NOT EQUAL OR EXCEED THREE TIMES EXECUTIVE ‘ S “BASE
AMOUNT”  (AND THEREFORE ARE NOT SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999); PROVIDED, HOWEVER, THAT EXECUTIVE SHALL NOT BE REQUIRED TO MAKE
ANY SUCH REDUCTION IF THE REDUCTION NECESSARY TO CAUSE SUCH PAYMENTS NOT TO
EQUAL OR EXCEED THREE TIMES EXECUTIVE’S “BASE AMOUNT” IS MORE THAN $100,000.


 


(B)             SUBJECT TO THE PROVISIONS OF SECTION 6(C) HEREOF, ALL
DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 6, INCLUDING WHETHER AND
WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT AND
THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE MADE
BY THE COMPANY’S PUBLIC ACCOUNTING FIRM (THE “ACCOUNTING FIRM”) WHICH SHALL
PROVIDE DETAILED SUPPORTING CALCULATIONS BOTH TO THE COMPANY AND EXECUTIVE
WITHIN FIFTEEN (15) BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM EXECUTIVE THAT
THERE HAS BEEN A PAYMENT, OR SUCH EARLIER TIME AS IS REQUESTED BY THE COMPANY. 
IN THE EVENT THAT THE ACCOUNTING FIRM IS SERVING AS ACCOUNTANT OR AUDITOR FOR
THE INDIVIDUAL, ENTITY OR GROUP EFFECTING THE CHANGE IN CONTROL, EXECUTIVE MAY
APPOINT ANOTHER NATIONALLY RECOGNIZED PUBLIC ACCOUNTING FIRM TO MAKE THE
DETERMINATIONS REQUIRED HEREUNDER (WHICH ACCOUNTING FIRM SHALL THEN BE DEEMED TO
BE THE ACCOUNTING FIRM HEREUNDER).  ALL FEES AND EXPENSES OF THE ACCOUNTING FIRM
SHALL BE BORNE SOLELY BY THE COMPANY. ANY GROSS-UP PAYMENT, AS DETERMINED
PURSUANT TO THIS SECTION 6, SHALL BE PAID BY THE COMPANY TO EXECUTIVE WITHIN
FIVE (5) DAYS OF THE RECEIPT OF THE ACCOUNTING FIRM’S DETERMINATION (IT BEING
UNDERSTOOD, HOWEVER, THAT THE GROSS UP PAYMENT MAY, IF PERMITTED BY LAW, BE PAID
DIRECTLY TO THE APPLICABLE TAXING AUTHORITIES).  IF THE ACCOUNTING FIRM
DETERMINES THAT NO EXCISE TAX IS PAYABLE BY EXECUTIVE, IT SHALL FURNISH
EXECUTIVE WITH A WRITTEN OPINION THAT FAILURE TO REPORT THE EXCISE TAX ON
EXECUTIVE’S APPLICABLE FEDERAL INCOME TAX RETURN WOULD NOT RESULT IN THE
IMPOSITION OF A NEGLIGENCE OR SIMILAR PENALTY.  ANY DETERMINATION BY THE
ACCOUNTING FIRM SHALL BE BINDING UPON THE COMPANY AND EXECUTIVE.  AS A RESULT OF
THE


 


16

--------------------------------------------------------------------------------



 


UNCERTAINTY IN THE APPLICATION OF SECTION 4999 AT THE TIME OF THE INITIAL
DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP
PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE BY
THE COMPANY (“UNDERPAYMENT”), OR THAT GROSS-UP PAYMENTS WILL HAVE BEEN MADE BY
THE COMPANY WHICH SHOULD NOT HAVE BEEN MADE (“OVERPAYMENT”), CONSISTENT WITH THE
CALCULATIONS REQUIRED TO BE MADE HEREUNDER.  IN EITHER SUCH EVENT, THE
ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT OR OVERPAYMENT
THAT HAS OCCURRED.  IN THE EVENT THAT THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT
TO SECTION 6(C) AND EXECUTIVE THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY
EXCISE TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT
THAT HAS OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID BY THE
COMPANY TO OR FOR THE BENEFIT OF EXECUTIVE.  IN THE CASE OF AN OVERPAYMENT,
EXECUTIVE SHALL, AT THE DIRECTION AND EXPENSE OF THE COMPANY, TAKE SUCH STEPS AS
ARE REASONABLY NECESSARY (INCLUDING, IF REASONABLE, THE FILING OF RETURNS AND
CLAIMS FOR REFUND), AND OTHERWISE REASONABLY COOPERATE WITH THE COMPANY TO
CORRECT SUCH OVERPAYMENT; PROVIDED, HOWEVER, THAT (I) EXECUTIVE SHALL NOT IN ANY
EVENT BE OBLIGATED TO RETURN TO THE COMPANY AN AMOUNT GREATER THAN THE NET
AFTER-TAX PORTION OF THE OVERPAYMENT THAT HE HAS RETAINED OR HAS RECOVERED AS A
REFUND FROM THE APPLICABLE TAXING AUTHORITIES AND (II) THIS PROVISION SHALL BE
INTERPRETED IN A MANNER CONSISTENT WITH THE INTENT OF SECTION 6(A) HEREOF TO
MAKE EXECUTIVE WHOLE, ON AN AFTER-TAX BASIS, FROM THE APPLICATION OF
SECTION 4999.


 


(C)              EXECUTIVE SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY
THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE A PAYMENT BY THE
COMPANY, OR A CHANGE IN THE AMOUNT OF THE PAYMENT BY THE COMPANY OF, THE
GROSS-UP PAYMENT.  SUCH NOTIFICATION SHALL BE GIVEN AS SOON AS PRACTICABLE AFTER
EXECUTIVE IS INFORMED IN WRITING OF SUCH CLAIM AND SHALL APPRISE THE COMPANY OF
THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE
PAID; PROVIDED THAT THE FAILURE TO GIVE ANY NOTICE PURSUANT TO THIS SECTION 6(C)
SHALL NOT IMPAIR EXECUTIVE’S RIGHTS UNDER THIS SECTION 6 EXCEPT TO THE EXTENT
THE COMPANY IS MATERIALLY PREJUDICED THEREBY.  EXECUTIVE SHALL NOT PAY SUCH
CLAIM PRIOR TO THE EXPIRATION OF THE 30-DAY PERIOD FOLLOWING THE DATE ON WHICH
EXECUTIVE GIVES SUCH NOTICE TO THE COMPANY (OR SUCH SHORTER PERIOD ENDING ON THE
DATE THAT ANY PAYMENT OF TAXES WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE
COMPANY NOTIFIES EXECUTIVE IN WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD
THAT IT DESIRES TO CONTEST SUCH CLAIM, EXECUTIVE SHALL:


 


(I)                  GIVE THE COMPANY ANY INFORMATION REASONABLY REQUESTED BY
THE COMPANY RELATING TO SUCH CLAIM,


 


(II)               TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS
THE COMPANY SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING,
WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY
AN ATTORNEY REASONABLY SELECTED BY THE COMPANY,


 


(III)            COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER EFFECTIVELY
TO CONTEST SUCH CLAIM, AND


 


(IV)           PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO
SUCH CLAIM; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BEAR AND PAY DIRECTLY ALL
COSTS AND EXPENSES (INCLUDING ADDITIONAL INTEREST, PENALTIES OR ADDITIONS TO
TAX) INCURRED IN CONNECTION WITH SUCH CONTEST AND SHALL INDEMNIFY AND HOLD
EXECUTIVE HARMLESS,

 

17

--------------------------------------------------------------------------------


 


ON AN AFTER-TAX BASIS, FOR ANY EXCISE TAX OR INCOME, EMPLOYMENT OR OTHER TAX
(INCLUDING INTEREST, PENALTIES OR ADDITIONS TO TAX WITH RESPECT THERETO) IMPOSED
AS A RESULT OF SUCH REPRESENTATION AND PAYMENT OF COSTS AND EXPENSES.  WITHOUT
LIMITATION ON THE FOREGOING PROVISIONS OF THIS SECTION 6(C) HEREOF, THE COMPANY
SHALL CONTROL ALL PROCEEDINGS TAKEN IN CONNECTION WITH SUCH CONTEST AND, AT ITS
SOLE OPTION, MAY PURSUE OR FORGO ANY AND ALL ADMINISTRATIVE APPEALS,
PROCEEDINGS, HEARINGS AND CONFERENCES WITH THE TAXING AUTHORITY IN RESPECT OF
SUCH CLAIM AND MAY, AT ITS SOLE OPTION, EITHER DIRECT EXECUTIVE TO PAY THE TAX
CLAIMED AND SUE FOR A REFUND OR CONTEST THE CLAIM IN ANY PERMISSIBLE MANNER, AND
EXECUTIVE AGREES TO PROSECUTE SUCH CONTEST TO A DETERMINATION BEFORE ANY
ADMINISTRATIVE TRIBUNAL, IN A COURT OF INITIAL JURISDICTION AND IN ONE OR MORE
APPELLATE COURTS, AS THE COMPANY SHALL DETERMINE; PROVIDED FURTHER, THAT IF THE
COMPANY DIRECTS EXECUTIVE TO PAY SUCH CLAIM AND SUE FOR A REFUND, THE COMPANY
SHALL ADVANCE THE AMOUNT OF SUCH PAYMENT TO EXECUTIVE ON AN INTEREST-FREE BASIS
AND SHALL INDEMNIFY AND HOLD EXECUTIVE HARMLESS, ON AN AFTER-TAX BASIS, FROM ANY
EXCISE TAX OR INCOME, EMPLOYMENT OR OTHER TAX (INCLUDING INTEREST, PENALTIES OR
ADDITIONS TO TAX WITH RESPECT TO ANY SUCH TAXES) IMPOSED WITH RESPECT TO SUCH
ADVANCE OR WITH RESPECT TO ANY IMPUTED INCOME WITH RESPECT TO SUCH ADVANCE; AND
PROVIDED FURTHER, THAT ANY EXTENSION OF THE STATUTE OF LIMITATIONS RELATING TO
PAYMENT OF TAXES FOR THE TAXABLE YEAR OF EXECUTIVE WITH RESPECT TO WHICH SUCH
CONTESTED AMOUNT IS CLAIMED TO BE DUE IS LIMITED SOLELY TO SUCH CONTESTED
AMOUNT.  FURTHERMORE, THE COMPANY’S CONTROL OF THE CONTEST SHALL BE LIMITED TO
ISSUES WITH RESPECT TO WHICH A GROSS-UP PAYMENT WOULD BE PAYABLE HEREUNDER AND
EXECUTIVE SHALL BE ENTITLED TO SETTLE OR CONTEST, AS THE CASE MAY BE, ANY OTHER
ISSUE RAISED BY THE INTERNAL REVENUE SERVICE OR ANY OTHER TAXING AUTHORITY.


 


(D)             IF, AFTER THE RECEIPT BY EXECUTIVE OF AN AMOUNT ADVANCED BY THE
COMPANY PURSUANT TO SECTION 6(C) HEREOF, EXECUTIVE BECOMES ENTITLED TO RECEIVE,
AND RECEIVES, ANY REFUND WITH RESPECT TO SUCH CLAIM, EXECUTIVE SHALL (SUBJECT TO
THE COMPANY’S COMPLYING WITH THE REQUIREMENTS OF SECTION 6(C) HEREOF) PROMPTLY
PAY TO THE COMPANY THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR
CREDITED THEREON AFTER TAXES APPLICABLE THERETO).  IF, AFTER THE RECEIPT BY
EXECUTIVE OF AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 6(C), A
DETERMINATION IS MADE THAT EXECUTIVE SHALL NOT BE ENTITLED TO ANY REFUND WITH
RESPECT TO SUCH CLAIM AND THE COMPANY DOES NOT NOTIFY EXECUTIVE IN WRITING OF
ITS INTENT TO CONTEST SUCH DENIAL OF REFUND PRIOR TO THE EXPIRATION OF THIRTY
(30) DAYS AFTER SUCH DETERMINATION, THEN SUCH ADVANCE SHALL BE FORGIVEN AND
SHALL NOT BE REQUIRED TO BE REPAID AND THE AMOUNT OF SUCH ADVANCE SHALL OFFSET,
TO THE EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT REQUIRED TO BE PAID.


 


7.                   NON-COMPETITION.  EXECUTIVE HEREBY ACKNOWLEDGES THAT THE
SERVICES WHICH HE WILL PERFORM FOR THE COMPANY ARE OF A SPECIAL AND UNIQUE
NATURE, AND THAT THE COMPANY WOULD FIND IT EXTREMELY DIFFICULT OR IMPOSSIBLE TO
REPLACE EXECUTIVE.  ACCORDINGLY, EXECUTIVE AGREES THAT, IN CONSIDERATION OF THIS
AGREEMENT AND THE PAYMENTS TO BE RECEIVED BY HIM HEREUNDER, FROM AND AFTER THE
DATE HEREOF THROUGH THE PERIOD DURING WHICH EXECUTIVE CONTINUES TO BE EMPLOYED
BY THE COMPANY AND FOLLOWING TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY
REASON UNTIL THE SECOND ANNIVERSARY OF SUCH TERMINATION OF EMPLOYMENT (THE
“NON-COMPETITION PERIOD”), EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, OWN,
MANAGE, OPERATE, JOIN, CONTROL OR PARTICIPATE IN THE OWNERSHIP, MANAGEMENT,
OPERATION OR CONTROL OF, OR BE CONNECTED AS A DIRECTOR, OFFICER,

 

18

--------------------------------------------------------------------------------


 


EMPLOYEE, PARTNER, LENDER, CONSULTANT OR OTHERWISE (“PARTICIPATE” OR A
“PARTICIPATION”) WITH ANY COMPETITOR (AS HEREINAFTER DEFINED), EXCEPT WITH THE
COMPANY’S PRIOR WRITTEN CONSENT.  FOR PURPOSES OF THIS AGREEMENT, THE TERM
“COMPETITOR” SHALL MEAN ANY ENTITY ENGAGED IN THE BUSINESS OF PROVIDING PROPERTY
MONITORING SERVICES WITH REVENUE IN EXCESS OF ONE HUNDRED SIXTY MILLION DOLLARS
($160,000,000) DURING THE MOST RECENT TWELVE (12) MONTH PERIOD FOR WHICH
FINANCIAL STATEMENTS ARE AVAILABLE, INCLUDING WITHOUT LIMITATION, ADT SECURITY
SERVICES, BRINK’S HOME SECURITY, INC., HONEYWELL INC. AND THEIR RESPECTIVE
SUBSIDIARIES, AFFILIATES AND SUCCESSORS.  NOTHING IN THIS SECTION SHALL PROHIBIT
EXECUTIVE FROM OWNING FOR INVESTMENT PURPOSES AN AGGREGATE OF UP TO 3% OF THE
PUBLICLY TRADED SECURITIES OF ANY CORPORATION LISTED ON THE NEW YORK STOCK
EXCHANGE OR AMERICAN STOCK EXCHANGE OR WHOSE SECURITIES ARE QUOTED ON THE NASDAQ
NATIONAL MARKET.  NOTWITHSTANDING ANYTHING WHICH MAY BE TO THE CONTRARY HEREIN,
(I) EXECUTIVE SHALL NOT BE REQUIRED TO CEASE PARTICIPATION IN ANY BUSINESS OR
ORGANIZATION WHICH BEGINS TO COMPETE WITH THE COMPANY SUBSEQUENT TO THE TIME
EXECUTIVE COMMENCES SUCH PARTICIPATION, PROVIDED THAT SUCH BUSINESS OR
ORGANIZATION BEGAN TO COMPETE WITH THE COMPANY THROUGH NO ACTION, ASSISTANCE, OR
PLAN OF EXECUTIVE, (II) EXECUTIVE MAY CONTINUE TO SERVE AS A MEMBER OF THE BOARD
OF DIRECTORS OF GUARDIAN INTERNATIONAL, INC. AND MAY CONTINUE TO HOLD SHARES IN
GUARDIAN INTERNATIONAL, INC., AND (III) FOLLOWING TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY FOR ANY REASON, NONE OF THE RESTRICTIONS IN THIS
SECTION 7 SHALL APPLY TO EXECUTIVE’S PARTICIPATION IN ANY CAPACITY WITH GUARDIAN
INTERNATIONAL, INC.


 

It is the desire and intent of the parties that the provisions of this Section 7
shall be enforced under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Section 7 is adjudicated to be invalid or unenforceable or
shall for any reason be held to be excessively broad as to duration, geographic
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with applicable law and such
provision shall be deemed modified and amended to the extent necessary to render
such provision enforceable in such jurisdiction.

 

If Executive challenges the enforceability of the provisions of this Section 7
in whole or in part as to any Competitors, Executive shall, immediately upon
such challenge, forfeit any right to any payments and benefits under
Section 5(a) or 5(b) that he has not already received.

 


8.                   CONFIDENTIAL INFORMATION.  EXECUTIVE ACKNOWLEDGES THAT:


 


(A)              THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES
IS INTENSELY COMPETITIVE AND THAT EXECUTIVE’S ENGAGEMENT BY THE COMPANY REQUIRES
THAT EXECUTIVE HAVE ACCESS TO AND KNOWLEDGE OF CONFIDENTIAL INFORMATION OF THE
COMPANY AND ITS SUBSIDIARIES AND AFFILIATES, INCLUDING, BUT NOT LIMITED TO, THE
IDENTITY OF CUSTOMERS, THE IDENTITY OF THE REPRESENTATIVES OF CUSTOMERS WITH
WHOM THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES HAVE DEALT, THE KINDS OF
SERVICES PROVIDED BY THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES TO
CUSTOMERS AND OFFERED TO BE PERFORMED FOR POTENTIAL CUSTOMERS, THE MANNER IN
WHICH SUCH SERVICES ARE PERFORMED OR OFFERED TO BE PERFORMED, THE SERVICE NEEDS
OF ACTUAL OR PROSPECTIVE CUSTOMERS, PRICING INFORMATION, INFORMATION CONCERNING
THE CREATION, ACQUISITION OR DISPOSITION OF PRODUCTS AND SERVICES, CUSTOMER
MAINTENANCE LISTINGS, COMPUTER SOFTWARE APPLICATIONS AND OTHER PROGRAMS,
PERSONNEL INFORMATION AND OTHER TRADE SECRETS (THE “CONFIDENTIAL INFORMATION”);


 


19

--------------------------------------------------------------------------------



 


(B)             THE DIRECT OR INDIRECT DISCLOSURE OF SUCH CONFIDENTIAL
INFORMATION TO EXISTING OR POTENTIAL COMPETITORS OF THE COMPANY AND ITS
SUBSIDIARIES AND AFFILIATES WOULD PLACE THE COMPANY AND ITS SUBSIDIARIES AND
AFFILIATES AT A COMPETITIVE DISADVANTAGE AND WOULD DO DAMAGE, MONETARY OR
OTHERWISE, TO THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES;
AND


 


(C)              THE ENGAGING BY EXECUTIVE IN ANY OF THE ACTIVITIES PROHIBITED
BY THIS SECTION 8 MAY CONSTITUTE IMPROPER APPROPRIATION AND/OR USE OF SUCH
INFORMATION AND TRADE SECRETS.


 

Notwithstanding the foregoing, Confidential Information shall not include
information which (x) is or becomes part of the public domain through a source
other than Executive, (y) is or becomes available to Executive from a source
independent of the Company and its Subsidiaries and affiliates, or
(z) constitutes general industry knowledge possessed by Executive by virtue of
Executive’s employment with the Company.  Executive expressly acknowledges the
trade secret status of the Confidential Information and that the Confidential
Information constitutes a protectable business interest of the Company and its
Subsidiaries and affiliates.  Accordingly, the Company and Executive agree as
follows:

 


(A)  DURING THE NON-COMPETITION PERIOD, EXECUTIVE SHALL NOT, DIRECTLY OR
INDIRECTLY, WHETHER INDIVIDUALLY, AS A DIRECTOR, STOCKHOLDER, OWNER, PARTNER,
EMPLOYEE, PRINCIPAL OR AGENT OF ANY BUSINESS, OR IN ANY OTHER CAPACITY, MAKE
KNOWN, DISCLOSE, FURNISH, MAKE AVAILABLE, OR USE ANY OF THE CONFIDENTIAL
INFORMATION, OTHER THAN IN THE PROPER PERFORMANCE OF THE DUTIES CONTEMPLATED
HEREIN OR REQUESTED BY THE COMPANY, OR AS REQUIRED BY LAW OR BY A COURT OF
COMPETENT JURISDICTION OR OTHER ADMINISTRATIVE OR LEGISLATIVE BODY; PROVIDED,
HOWEVER, THAT PRIOR TO DISCLOSING ANY OF THE CONFIDENTIAL INFORMATION TO A COURT
OR OTHER ADMINISTRATIVE OR LEGISLATIVE BODY, EXECUTIVE SHALL PROMPTLY NOTIFY THE
COMPANY SO THAT THE COMPANY MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE
REMEDY.  THE PROVISIONS OF THIS SUBSECTION (I) DO NOT APPLY TO EXECUTIVE’S
PARTICIPATION (AS DEFINED IN SECTION 7) IN ANY CAPACITY WITH GUARDIAN
INTERNATIONAL, INC.


 


(B)  EXECUTIVE AGREES TO RETURN ALL COMPUTER HARDWARE AND ALL CONFIDENTIAL
INFORMATION, INCLUDING ALL PHOTOCOPIES, EXTRACTS AND SUMMARIES THEREOF, AND ANY
SUCH INFORMATION STORED ELECTRONICALLY ON TAPES, COMPUTER DISKS OR IN ANY OTHER
MANNER TO THE COMPANY AT ANY TIME UPON REQUEST OF THE CHAIRMAN OF THE BOARD OR
THE CHIEF EXECUTIVE OFFICER OF THE COMPANY AND UPON THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR ANY REASON.


 


9.                   NONSOLICITATION.  DURING THE NON-COMPETITION PERIOD,
EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, SOLICIT, INTERFERE WITH, HIRE,
OFFER TO HIRE OR INDUCE ANY PERSON WHO IS AN EMPLOYEE OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR AFFILIATES AND WHOSE SALARY IS IN EXCESS OF $50,000 TO
DISCONTINUE HIS OR HER RELATIONSHIP WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES
OR AFFILIATES AND ACCEPT EMPLOYMENT BY, OR ENTER INTO A BUSINESS RELATIONSHIP
WITH, EXECUTIVE OR ANY OTHER PERSON OR ENTITY; PROVIDED, HOWEVER, THAT THIS
PROVISION SHALL NOT APPLY TO (A) SOLICITATION OF ANY PERSON WHO WAS AN EMPLOYEE
OF GUARDIAN INTERNATIONAL, INC. AS OF APRIL 16, 2001 AND WHO BECOMES AN EMPLOYEE
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES DURING THE PERIOD OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES
AND (B) SOLICITATION BY GENERAL ADVERTISING.

 

20

--------------------------------------------------------------------------------


 


10.             ANTIDISPARAGEMENT.


 


(A)              UNLESS OTHERWISE REQUIRED BY A COURT OF COMPETENT JURISDICTION,
PURSUANT TO ANY RECOGNIZED SUBPOENA POWER OR BY ANY APPLICABLE LAW, RULE OR
REGULATION, EXECUTIVE AGREES AND PROMISES THAT EXECUTIVE SHALL NOT MAKE ANY ORAL
OR WRITTEN STATEMENTS OR REVEAL ANY INFORMATION TO ANY PERSON, COMPANY OR AGENCY
WHICH (I) IS MATERIALLY NEGATIVE, DISPARAGING OR DAMAGING TO THE NAME,
REPUTATION OR BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES,
OR ANY OF THEIR SHAREHOLDERS, DIRECTORS, OFFICERS OR EMPLOYEES, OR (II) HAS OR
WOULD HAVE A MATERIALLY NEGATIVE FINANCIAL IMPACT, WHETHER DIRECTLY OR
INDIRECTLY, ON THE COMPANY OR ANY OF ITS SUBSIDIARIES AND AFFILIATES, OR ANY OF
THEIR SHAREHOLDERS, DIRECTORS, OFFICERS OR EMPLOYEES; PROVIDED THAT THIS
SUBSECTION (II) SHALL NOT BE DEEMED TO HAVE BEEN VIOLATED BY STATEMENTS OR
RELEASES OF INFORMATION BY EXECUTIVE DURING THE PERIOD OF HIS EMPLOYMENT UNDER
THIS AGREEMENT WHICH EXECUTIVE BELIEVES TO BE TRUTHFUL AND WHICH ARE MADE IN THE
PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT.


 


(B)             UNLESS OTHERWISE REQUIRED BY A COURT OF COMPETENT JURISDICTION,
PURSUANT TO ANY RECOGNIZED SUBPOENA POWER OR BY ANY APPLICABLE LAW, RULE OR
REGULATION, THE COMPANY AGREES AND PROMISES THAT NEITHER IT NOR ANY OF ITS
SUBSIDIARIES AND AFFILIATES SHALL MAKE ANY ORAL OR WRITTEN STATEMENTS OR REVEAL
ANY INFORMATION TO ANY PERSON, COMPANY OR AGENCY WHICH (I) IS MATERIALLY
NEGATIVE, DISPARAGING OR DAMAGING TO THE NAME, REPUTATION OR BUSINESS OF
EXECUTIVE OR (II) HAS OR WOULD HAVE A NEGATIVE FINANCIAL IMPACT WHETHER DIRECTLY
OR INDIRECTLY, ON EXECUTIVE.


 


11.             INJUNCTIVE RELIEF.


 


(A)              EXECUTIVE ACKNOWLEDGES THAT A BREACH OF THE UNDERTAKINGS IN
SECTIONS 7, 8, 9 OR 10(A) OF THIS AGREEMENT WOULD CAUSE IRREPARABLE DAMAGE TO
THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES, THE EXACT AMOUNT OF WHICH SHALL
BE DIFFICULT TO ASCERTAIN, AND THAT REMEDIES AT LAW FOR ANY SUCH BREACH WOULD BE
INADEQUATE.  EXECUTIVE AGREES THAT, IF EXECUTIVE BREACHES OR ATTEMPTS OR
THREATENS TO BREACH ANY OF THE UNDERTAKINGS IN SECTIONS 7, 8, 9 OR 10(A) OF THIS
AGREEMENT, THEN THE COMPANY SHALL BE ENTITLED TO INJUNCTIVE RELIEF WITHOUT
POSTING BOND OR OTHER SECURITY, IN ADDITION TO ANY OTHER REMEDY OR REMEDIES
AVAILABLE TO THE COMPANY AT LAW OR IN EQUITY.


 


(B)             THE COMPANY ACKNOWLEDGES THAT A BREACH OF THE UNDERTAKINGS IN
SECTION 10(B) OF THIS AGREEMENT WOULD CAUSE IRREPARABLE DAMAGE TO EXECUTIVE, THE
EXACT AMOUNT OF WHICH SHALL BE DIFFICULT TO ASCERTAIN, AND THAT REMEDIES AT LAW
FOR ANY SUCH BREACH WOULD BE INADEQUATE.  THE COMPANY AGREES THAT, IF THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES BREACHES OR ATTEMPTS OR
THREATENS TO BREACH ANY OF THE UNDERTAKINGS IN SECTION 10(B) OF THIS AGREEMENT,
THEN EXECUTIVE SHALL BE ENTITLED TO INJUNCTIVE RELIEF, WITHOUT POSTING BOND OR
OTHER SECURITY, IN ADDITION TO ANY OTHER REMEDY OR REMEDIES AVAILABLE TO
EXECUTIVE AT LAW OR IN EQUITY.


 


12.             WITHHOLDING TAXES.  THE COMPANY MAY WITHHOLD FROM ALL PAYMENTS
DUE TO EXECUTIVE (OR HIS BENEFICIARY OR ESTATE) HEREUNDER ALL TAXES WHICH, BY
APPLICABLE FEDERAL, STATE, LOCAL OR OTHER LAW, THE COMPANY IS REQUIRED TO
WITHHOLD THEREFROM.  EXECUTIVE HAS REPRESENTED THAT HE IS AND WILL CONTINUE TO
BE A RESIDENT OF THE STATE OF FLORIDA FOR ALL PURPOSES.

 

21

--------------------------------------------------------------------------------


 


13.             DIRECTORS AND OFFICERS INSURANCE; INDEMNITY.  THE COMPANY SHALL
TAKE ALL STEPS NECESSARY TO ENSURE THAT EXECUTIVE IS COVERED UNDER ANY DIRECTORS
AND OFFICERS LIABILITY INSURANCE POLICY IN EFFECT FROM TIME TO TIME FOR CURRENT
AND FORMER DIRECTORS AND OFFICERS OF THE COMPANY.  IN ADDITION, THE COMPANY
SHALL HOLD HARMLESS AND INDEMNIFY EXECUTIVE AGAINST ANY AND ALL EXPENSES
(INCLUDING ATTORNEYS’ FEES), JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT
ACTUALLY AND REASONABLY INCURRED BY EXECUTIVE IN CONNECTION WITH ANY THREATENED,
PENDING, OR COMPLETED ACTION, SUIT, OR PROCEEDING WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE, OR INVESTIGATIVE (INCLUDING AN ACTION BY OR IN THE RIGHT OF THE
CORPORATION) TO WHICH EXECUTIVE IS, WAS, OR AT ANY TIME BECOMES A PARTY, OR IS
THREATENED TO BE MADE A PARTY, BY REASON OF THE FACT THAT EXECUTIVE IS, WAS, OR
AT ANY TIME BECOMES A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY, OR IS
OR WAS SERVING, OR AT ANY TIME SERVES AT THE REQUEST OF THE COMPANY AS A
DIRECTOR, OFFICER, EMPLOYEE, OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT
VENTURE, TRUST, OR OTHER ENTERPRISE; OR OTHERWISE TO THE FULLEST EXTENT AS MAY
BE PROVIDED TO EXECUTIVE BY THE COMPANY UNDER THE PROVISIONS OF THE BYLAWS AND
THE ARTICLES OF INCORPORATION OF THE COMPANY AND DELAWARE LAW.


 


14.             SCOPE OF AGREEMENT.  NOTHING IN THIS AGREEMENT SHALL BE DEEMED
TO ENTITLE EXECUTIVE TO CONTINUED EMPLOYMENT WITH THE COMPANY OR ITS
SUBSIDIARIES OR SHALL REQUIRE EXECUTIVE TO CONTINUE THE EMPLOYMENT RELATIONSHIP
AGAINST HIS WISHES; PROVIDED, HOWEVER, THAT ANY TERMINATION OF EXECUTIVE’S
EMPLOYMENT DURING THE TERM OF THIS AGREEMENT SHALL BE SUBJECT TO ALL OF THE
PROVISIONS OF THIS AGREEMENT AS PROVIDED IN SECTION 19.


 


15.             SUCCESSORS; BINDING AGREEMENT.


 


(A)              THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE LEGALLY
BINDING UPON ALL SUCCESSORS AND ASSIGNS OF THE COMPANY AND POAMI.  THE COMPANY
AND POAMI WILL REQUIRE A SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE,
MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS
AND/OR ASSETS OF THE COMPANY AND/OR POAMI, BY AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO EXECUTIVE, TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS
AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY AND POAMI
WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.  FOR
PURPOSES OF THIS SECTION 15(A), “COMPANY” SHALL MEAN THE COMPANY AS DEFINED
ABOVE AND ALL SUCCESSORS TO ITS BUSINESS OR ASSETS THAT EXECUTE AND DELIVER THE
AGREEMENT PROVIDED FOR IN THIS SECTION 15(A) OR THAT OTHERWISE BECOME BOUND BY
THE TERMS AND PROVISIONS OF THIS AGREEMENT BY OPERATION OF LAW.  FOR PURPOSES OF
THIS SECTION 15(A), “POAMI” SHALL MEAN POAMI AS DEFINED ABOVE AND ALL SUCCESSORS
TO ITS BUSINESS OR ASSETS THAT EXECUTE AND DELIVER THE AGREEMENT PROVIDED FOR IN
THIS SECTION 15(A) OR THAT OTHERWISE BECOME BOUND BY THE TERMS AND PROVISIONS OF
THIS AGREEMENT BY OPERATION OF LAW


 


(B)             THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTES, DEVISEES AND LEGATEES.  IF EXECUTIVE SHALL DIE
WHILE ANY AMOUNTS WOULD BE PAYABLE TO EXECUTIVE HEREUNDER HAD EXECUTIVE
CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE
PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO SUCH PERSON OR PERSONS
APPOINTED IN WRITING BY EXECUTIVE TO RECEIVE SUCH AMOUNTS OR, IF NO PERSON IS SO
APPOINTED, TO EXECUTIVE’S ESTATE.

 

22

--------------------------------------------------------------------------------


 


16.             NOTICE.


 


(A)              FOR PURPOSES OF THIS AGREEMENT, ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED OR FIVE (5) DAYS AFTER DEPOSIT IN
THE UNITED STATES MAIL, CERTIFIED AND RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
ADDRESSED AS FOLLOWS:


 

If to Executive:

Darius G. Nevin

 

1410 Palancia Avenue

 

Coral Gables, FL 33146

 

 

If to the Company:

Protection One, Inc.

 

818 S. Kansas Avenue

 

Topeka, KS 66612

 

Attention:  General Counsel

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 


(B)             A WRITTEN NOTICE OF EXECUTIVE’S DATE OF TERMINATION BY THE
COMPANY OR EXECUTIVE, AS THE CASE MAY BE, TO THE OTHER, SHALL (I) INDICATE THE
SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, (II) TO THE EXTENT
APPLICABLE, SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED
TO PROVIDE A BASIS FOR TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION
SO INDICATED, AND (III) SPECIFY THE DATE OF TERMINATION.  THE FAILURE BY
EXECUTIVE OR THE COMPANY TO SET FORTH IN SUCH NOTICE ANY FACT OR CIRCUMSTANCE
WHICH CONTRIBUTES TO A SHOWING OF GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT
OF EXECUTIVE OR THE COMPANY HEREUNDER OR PRECLUDE EXECUTIVE OR THE COMPANY FROM
ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING EXECUTIVE’S OR THE COMPANY’S
RIGHTS HEREUNDER.


 


17.             FULL SETTLEMENT; RESOLUTION OF DISPUTES.  SUBJECT TO SECTION 25,
THE COMPANY’S OBLIGATION TO MAKE ANY PAYMENTS PROVIDED FOR IN THIS AGREEMENT AND
OTHERWISE TO PERFORM ITS OBLIGATIONS HEREUNDER SHALL BE IN LIEU AND IN FULL
SETTLEMENT OF ALL OTHER SEVERANCE PAYMENTS TO EXECUTIVE UNDER ANY OTHER
SEVERANCE OR EMPLOYMENT AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY, AND ANY
SEVERANCE PLAN OF THE COMPANY.  IN NO EVENT SHALL EXECUTIVE BE OBLIGATED TO SEEK
OTHER EMPLOYMENT OR TAKE OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS
PAYABLE TO EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT AND EXCEPT AS
OTHERWISE PROVIDED IN SECTION 5 (A)(III), SUCH AMOUNTS SHALL NOT BE REDUCED
WHETHER OR NOT EXECUTIVE OBTAINS OTHER EMPLOYMENT. ANY DISPUTE OR CONTROVERSY
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY
BY ARBITRATION IN WILMINGTON, DELAWARE BY THREE ARBITRATORS IN ACCORDANCE WITH
THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT.  JUDGMENT MAY
BE ENTERED ON THE ARBITRATORS’ AWARD IN ANY COURT HAVING JURISDICTION.  THE
ARBITRATORS SHALL DETERMINE THE ALLOCATION OF THE COSTS AND EXPENSES ARISING IN
CONNECTION WITH ANY ARBITRATION PROCEEDING PURSUANT TO THIS SECTION BASED ON THE
ARBITRATOR’S ASSESSMENT OF THE MERITS OF THE POSITIONS OF THE PARTIES.


 


18.             EMPLOYMENT WITH SUBSIDIARIES.  EMPLOYMENT WITH THE COMPANY FOR
PURPOSES OF THIS AGREEMENT SHALL INCLUDE EMPLOYMENT WITH ANY SUBSIDIARY.

 

23

--------------------------------------------------------------------------------


 


19.             SURVIVAL.  THE RESPECTIVE OBLIGATIONS AND BENEFITS AFFORDED TO
THE COMPANY AND EXECUTIVE AS PROVIDED IN SECTIONS 1, 5, 6, 7, 8, 9, 10, 11, 12,
13, 15, 17, 19, 20, 22, 23, 24, 25, 26 AND 27 SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT.


 


20.             GOVERNING LAW; VALIDITY.  THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
PRINCIPLE OF CONFLICTS OF LAWS.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.


 


21.             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


22.             MISCELLANEOUS.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED
OR WAIVED UNLESS SUCH MODIFICATION OR WAIVER IS AGREED TO IN WRITING AND SIGNED
BY EXECUTIVE AND BY A DULY AUTHORIZED OFFICER OF THE COMPANY.  NO WAIVER BY
EITHER PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY
SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR
CONDITIONS AT THE SAME OR AT ANY PRIOR TO SUBSEQUENT TIME.  FAILURE BY EXECUTIVE
OR THE COMPANY TO INSIST UPON STRICT COMPLIANCE WITH ANY PROVISION OF THIS
AGREEMENT OR TO ASSERT ANY RIGHT EXECUTIVE OR THE COMPANY MAY HAVE HEREUNDER,
INCLUDING WITHOUT LIMITATION, THE RIGHT OF EXECUTIVE TO TERMINATE EMPLOYMENT FOR
GOOD REASON, SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR
ANY OTHER PROVISION OR RIGHT OF THIS AGREEMENT.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, THE RIGHTS OF, AND BENEFITS PAYABLE TO, EXECUTIVE,
HIS ESTATE OR HIS BENEFICIARIES PURSUANT TO THIS AGREEMENT ARE IN ADDITION TO
ANY RIGHTS OF, OR BENEFITS PAYABLE TO, EXECUTIVE, HIS ESTATE OR HIS
BENEFICIARIES UNDER ANY OTHER EMPLOYEE BENEFIT PLAN OR COMPENSATION PROGRAM OF
THE COMPANY.


 


23.             NO MITIGATION.  SUBJECT TO SECTION 25, THE AMOUNTS PAYABLE TO
EXECUTIVE UPON ANY TERMINATION OF HIS EMPLOYMENT SHALL BE CONSIDERED SEVERANCE
PAY IN CONSIDERATION OF PAST SERVICES RENDERED ON BEHALF OF THE COMPANY AND HIS
CONTINUED SERVICE FROM THE DATE HEREOF TO THE DATE HE BECOMES ENTITLED TO SUCH
PAYMENTS AND SHALL BE THE SOLE AMOUNT OF SEVERANCE PAY TO WHICH EXECUTIVE IS
ENTITLED FROM THE COMPANY AND ITS AFFILIATES UPON TERMINATION OF HIS
EMPLOYMENT.  EXECUTIVE SHALL HAVE NO DUTY TO MITIGATE HIS DAMAGES BY SEEKING
OTHER EMPLOYMENT AND, SHOULD EXECUTIVE ACTUALLY RECEIVE COMPENSATION FROM ANY
SUCH OTHER EMPLOYMENT, THE PAYMENTS REQUIRED HEREUNDER SHALL NOT BE REDUCED OR
OFFSET BY ANY SUCH OTHER COMPENSATION.


 


24.             LEGAL FEES.  ALL LEGAL FEES OF PAUL HASTINGS INCURRED BY
EXECUTIVE IN CONNECTION WITH NEGOTIATING THIS EMPLOYMENT AGREEMENT AND IN
CONNECTION WITH THE RESTRUCTURING WITHIN THE SCOPE OF ENGAGEMENT SET FORTH IN
THE LETTER OF ENGAGEMENT BETWEEN EXECUTIVE AND PAUL HASTINGS DATED JULY 6, 2004
SHALL BE PAID BY THE COMPANY.

 

24

--------------------------------------------------------------------------------


 


25.             INDEMNIFICATION OF PRIOR PAYMENTS.  THE COMPANY HEREBY AGREES TO
DEFEND (OR REIMBURSE EXECUTIVE FOR REASONABLE COSTS OF DEFENSE), PROTECT AND
INDEMNIFY EXECUTIVE FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
DAMAGES, JUDGMENTS, CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER ASSERTED AGAINST EXECUTIVE IN ANY MANNER RELATING TO OR
ARISING OUT OF OR IN CONNECTION WITH ANY PAYMENTS (“PRIOR PAYMENTS”) PREVIOUSLY
PAID TO EXECUTIVE, INCLUDING, WITHOUT LIMITATION, THOSE PAYMENTS RESULTING AS OF
THE CHANGE IN CONTROL THAT OCCURRED ON FEBRUARY 17, 2004, AND ANY OBLIGATION OF
THE COMPANY TO MAKE SUCH PRIOR PAYMENTS CONTAINED IN ANY EMPLOYMENT AGREEMENT OR
OTHER AGREEMENT SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY
BE, IF AT ANY TIME PAYMENT AND PERFORMANCE OF SUCH PRIOR PAYMENTS OR ANY PART
THEREOF IS RESCINDED OR REDUCED IN AMOUNTS OR MUST OTHERWISE BE RESTORED OR
RETURNED TO THE COMPANY OR ITS SUCCESSORS BY EXECUTIVE, WHETHER AS A “VOIDABLE
PREFERENCE,” “FRAUDULENT CONVEYANCE” OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT OR
PERFORMANCE HAD NOT BEEN MADE (IN WHOLE OR IN PART, AS APPLICABLE).  IF ANY SUCH
PRIOR PAYMENT, OR ANY PART THEREOF IS RESCINDED, REDUCED, RESTORED OR RETURNED,
THE AGREEMENT AND OBLIGATION TO MAKE SUCH PRIOR PAYMENTS SHALL BE REINSTATED AND
THE OBLIGATION TO MAKE SUCH PRIOR PAYMENT SHALL BE REDUCED ONLY BY SUCH AMOUNT
PAID AND NOT SO RESCINDED, REDUCED, RESTORED OR RETURNED.  ALL OBLIGATIONS AND
AMOUNTS PAYABLE PURSUANT TO THIS AGREEMENT, INCLUDING THOSE SET FORTH IN THIS
SECTION 25, SHALL, TO THE MAXIMUM EXTENT PERMITTED UNDER LAW, CONSTITUTE
ADMINISTRATIVE PRIORITY EXPENSES PURSUANT TO BANKRUPTCY CODE SECTIONS 503(B) AND
507(A)(1) OF THE COMPANY’S ESTATE IN THE EVENT OF A BANKRUPTCY FILING BY OR
AGAINST THE COMPANY.


 


26.             POAMI’S OBLIGATIONS.  ALL OF THE OBLIGATIONS OF THE COMPANY
HEREUNDER SHALL ALSO BE DIRECT OBLIGATIONS OF POAMI WITHOUT THE NEED FOR
EXECUTIVE TO SEEK OR EXHAUST REMEDIES AGAINST THE COMPANY.


 


27.             ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO ITS SUBJECT MATTER AND SUPERSEDES AND
REPLACES ALL PREVIOUS VERBAL OR WRITTEN AGREEMENTS THAT THE PARTIES MAY HAVE
MADE, INCLUDING THE PRIOR EMPLOYMENT AGREEMENT.

 

*   *   *   *   *

 

[Remainder of page intentionally left blank.  Signatures on next page.]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Company and POAMI has caused this Agreement to
be executed by a duly authorized representative of the Company and POAMI and
Executive has executed this Agreement as of the day and year first above
written.

 

 

 

PROTECTION ONE, INC.

 

 

 

 

 

By:

/s/ Ben M. Enis

 

Its:

Chairman of the Board

 

 

 

 

 

PROTECTION ONE ALARM MONITORING, INC.

 

 

 

 

 

By:

/s/ Ben M. Enis

 

Its:

Chairman of the Board

 

 

 

 

 

 

 

By:

/s/ Darius G. Nevin

 

 

  Darius G. Nevin

 

--------------------------------------------------------------------------------